Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 1 of 61 PageID #:1196




                                  Exhibit 17
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 2 of 61 PageID #:1196




                 Cochrane
                 Library
                  Cochrane Database of Systematic Reviews




Methadone at tapered doses for the management of opioid
withdrawal (Review)

Amato L, Davoli M, Minozzi S, Ferroni E, Ali R, Ferri M




Amato L, Davoli M, Minozzi S, Ferroni E, Ali R, Ferri M.
Methadone at tapered doses for the management of opioid withdrawal.
Cochrane Database of Systematic Reviews 2013, Issue 2. Art. No.: CD003409.
DOI: 10.1002/14651858.CD003409.pub4.




www.cochranelibrary.com



Methadone at tapered doses for the management of opioid withdrawal (Review)
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17    Page 1 of 60
          Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 3 of 61 PageID #:1196
              Cochrane                       Trusted evidence.
                                             Informed decisions.
              Library                        Better health.                                                                                                   Cochrane Database of Systematic Reviews


                                                                                  TABLE OF CONTENTS
HEADER.........................................................................................................................................................................................................    1
ABSTRACT.....................................................................................................................................................................................................      1
PLAIN LANGUAGE SUMMARY.......................................................................................................................................................................                      2
SUMMARY OF FINDINGS..............................................................................................................................................................................                  3
BACKGROUND..............................................................................................................................................................................................           5
OBJECTIVES..................................................................................................................................................................................................       5
METHODS.....................................................................................................................................................................................................       5
RESULTS........................................................................................................................................................................................................    7
   Figure 1..................................................................................................................................................................................................      8
   Figure 2..................................................................................................................................................................................................     11
   Figure 3..................................................................................................................................................................................................     12
   Figure 4..................................................................................................................................................................................................     15
   Figure 5..................................................................................................................................................................................................     15
DISCUSSION..................................................................................................................................................................................................      17
AUTHORS' CONCLUSIONS...........................................................................................................................................................................                   17
ACKNOWLEDGEMENTS................................................................................................................................................................................                  18
REFERENCES................................................................................................................................................................................................        19
CHARACTERISTICS OF STUDIES..................................................................................................................................................................                      25
DATA AND ANALYSES....................................................................................................................................................................................             47
   Analysis 1.1. Comparison 1 Tapered methadone versus any other treatment, Outcome 1 Completion of treatment....................                                                                                 47
   Analysis 1.2. Comparison 1 Tapered methadone versus any other treatment, Outcome 2 Number of participants abstinent at                                                                                         48
   follow-up................................................................................................................................................................................................
   Analysis 2.1. Comparison 2 Tapered methadone versus adrenergic agonists, Outcome 1 Completion of treatment.....................                                                                                49
   Analysis 3.1. Comparison 3 Tapered methadone versus other opioid agonists, Outcome 1 Completion of treatment methadone                                                                                         49
   versus any other opioid agonist..........................................................................................................................................................
   Analysis 3.2. Comparison 3 Tapered methadone versus other opioid agonists, Outcome 2 Completion of treatment methadone                                                                                         50
   versus buprenorphine...........................................................................................................................................................................
   Analysis 4.1. Comparison 4 Tapered methadone versus anxiolytic, Outcome 1 Completion of treatment.....................................                                                                         50
   Analysis 5.1. Comparison 5 Tapered methadone versus placebo, Outcome 1 Completion of treatment........................................                                                                         51
ADDITIONAL TABLES....................................................................................................................................................................................             51
APPENDICES.................................................................................................................................................................................................       56
WHAT'S NEW.................................................................................................................................................................................................       57
HISTORY........................................................................................................................................................................................................   58
CONTRIBUTIONS OF AUTHORS...................................................................................................................................................................                       58
DECLARATIONS OF INTEREST.....................................................................................................................................................................                     58
SOURCES OF SUPPORT...............................................................................................................................................................................                 58
INDEX TERMS...............................................................................................................................................................................................        58




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                                                                        i
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                       Plaintiff's Exhibit 17                                                                    Page 2 of 60
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 4 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                          Cochrane Database of Systematic Reviews


[Intervention Review]

Methadone at tapered doses for the management of opioid withdrawal

Laura Amato1, Marina Davoli1, Silvia Minozzi1, Eliana Ferroni2, Robert Ali3, Marica Ferri4

1Department of Epidemiology, Lazio Regional Health Service, Rome, Italy. 2Infectious Diseases Unit, Public Health Agency of Lazio Region,
Rome, Italy. 3Discipline of Pharmacology, University of Adelaide, Adelaide, Australia. 4Interventions, Best Practice and Scientific Partners,
European Monitoring Centre for Drugs and Drug Addiction, Lisbon, Portugal


Contact address: Laura Amato, Department of Epidemiology, Lazio Regional Health Service, Via di Santa Costanza, 53, Rome, 00198, Italy.
l.amato@deplazio.it.

Editorial group: Cochrane Drugs and Alcohol Group
Publication status and date: New search for studies and content updated (no change to conclusions), published in Issue 2, 2013.

Citation: Amato L, Davoli M, Minozzi S, Ferroni E, Ali R, Ferri M. Methadone at tapered doses for the management of opioid withdrawal.
Cochrane Database of Systematic Reviews 2013, Issue 2. Art. No.: CD003409. DOI: 10.1002/14651858.CD003409.pub4.

Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                ABSTRACT

Background
The evidence of tapered methadone's efficacy in managing opioid withdrawal has been systematically evaluated in the previous version
of this review that needs to be updated

Objectives
To evaluate the effectiveness of tapered methadone compared with other detoxification treatments and placebo in managing opioid
withdrawal on completion of detoxification and relapse rate.

Search methods
We searched: Cochrane Central Register of Controlled Trials (The Cochrane Library 2012, Issue 4), PubMed (January 1966 to May 2012),
EMBASE (January 1988 to May 2012), CINAHL (2003- December 2007), PsycINFO (January 1985 to December 2004), reference lists of articles.

Selection criteria
All randomised controlled trials that focused on the use of tapered methadone versus all other pharmacological detoxification treatments
or placebo for the treatment of opiate withdrawal.

Data collection and analysis
Two review authors assessed the included studies. Any doubts about how to rate the studies were resolved by discussion with a third review
author. Study quality was assessed according to the criteria indicated in the Cochrane Handbook for Systematic Reviews of Interventions.

Main results
Twenty-three trials involving 2467 people were included. Comparing methadone versus any other pharmacological treatment, we ob-
served no clinical difference between the two treatments in terms of completion of treatment, 16 studies 1381 participants, risk ratio (RR)
1.08 (95% confidence interval (CI) 0.97 to 1.21); number of participants abstinent at follow-up, three studies, 386 participants RR 0.98 (95%
CI 0.70 to 1.37); degree of discomfort for withdrawal symptoms and adverse events, although it was impossible to pool data for the last
two outcomes. These results were confirmed also when we considered the single comparisons: methadone with: adrenergic agonists (11
studies), other opioid agonists (eight studies), anxiolytic (two studies), paiduyangsheng (one study). Comparing methadone with placebo
(two studies) more severe withdrawal and more drop-outs were found in the placebo group.

The results indicate that the medications used in the included studies are similar in terms of overall effectiveness, although symptoms
experienced by participants differed according to the medication used and the program adopted.
Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                1
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 3 of 60
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 5 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                          Cochrane Database of Systematic Reviews


Authors' conclusions
Data from literature are hardly comparable; programs vary widely with regard to the assessment of outcome measures, impairing the
application of meta-analysis. The studies included in this review confirm that slow tapering with temporary substitution of long- acting
opioids, can reduce withdrawal severity. Nevertheless, the majority of patients relapsed to heroin use.

PLAIN LANGUAGE SUMMARY

Methadone at tapered doses for the management of opioid withdrawal

Abuse of opioid drugs and dependence on them causes major health and social issues that include transmission of HIV and hepatitis C
with injection, increased crime and costs for health care and law enforcement, family disruption and lost productivity. Addicts, particularly
those aged 15 to 34 years, are also at higher risk of death. Managed withdrawal (or detoxification) is used as the first step in treatment.
Withdrawal symptoms include anxiety, chills, muscle pain (myalgia) and weakness, tremor, lethargy and drowsiness, restlessness and
irritability, nausea and vomiting and diarrhoea. Persisting sleep disturbances and drug craving can continue for weeks and months after
detoxification and often lead to a return to opioid use. The number of addicts who complete detoxification tends to be low, and rates of
relapse are high.

For a tapered dose treatment to reduce withdrawal symptoms, illicit opioids are replaced by methadone or another agent using decreas-
ing doses up to 30 days under medical supervision. The review authors searched the medical literature and identified 23 controlled trials
involving 2467 adult opioid users in various countries. Trial participants were randomised to receive methadone or another pharmacolog-
ical treatment. The other treatments were adrenergic agonists such as lofexidine, partial opioid agonists such as buprenorphine, opioid
agonists such as LAAM (levo-α-acetyl-methadol) and the anxiolytics chlordiazepoxide and buspirone. In the two studies that compared
methadone with placebo, withdrawal symptoms were more severe and more people dropped out in the placebo group.

The studies included in this review confirmed that slow tapering with temporary substitution of long- acting opioids, could reduce with-
drawal severity. Nevertheless, the majority of patients relapsed to heroin use. The medications used in the included studies were similar
in terms of overall effectiveness, although symptoms experienced by participants differed according to the medication used and the pro-
gram adopted.

The programs varied widely with regard to the assessment of outcome measures. Seventeen of the included trials were conducted in
inpatient settings.




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                2
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 4 of 60
                                                                                                            Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 6 of 61 PageID #:1196


Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
Methadone at tapered doses for the management of opioid withdrawal (Review)
                                                                                    SUMMARY OF FINDINGS


                                                                                    Summary of findings for the main comparison. Tapered methadone versus any other treatment for the management of opioid withdrawal




                                                                                                                                                                                                                                                                       Library
                                                                                                                                                                                                                                                                                                               Cochrane
                                                                                     Tapered methadone versus any other treatment for the management of opioid withdrawal

                                                                                     Patient or population: patients with the management of opioid withdrawal
                                                                                     Settings: Inpatient and outpatient
                                                                                     Intervention: Tapered methadone versus any other treatment




                                                                                                                                                                                                                                                                          Better health.
                                                                                                                                                                                                                                                                          Informed decisions.
                                                                                                                                                                                                                                                                          Trusted evidence.
                                                                                     Outcomes                                Illustrative comparative            Relative effect                  No of Participants          Quality of the        Comments
                                                                                                                             risks* (95% CI)                     (95% CI)                         (studies)                   evidence
                                                                                                                                                                                                                              (GRADE)
                                                                                                                             Assumed risk      Correspond-
                                                                                                                                               ing risk

                                                                                                                             Control           Tapered
                                                                                                                                               methadone
                                                                                                                                               versus any
                                                                                                                                               other treat-
                                                                                                                                               ment

                                                                                     Completion of treatment                 Study population                    RR 1.08                          1381                        ⊕⊕⊕⊕
                                                                                     Objective                                                                   (0.97 to 1.21)                   (16 studies)                high
                                                                                     Follow-up: mean 30 days                 547 per 1000      591 per 1000
                                                                                                                                               (531 to 662)

                                                                                                                             Moderate

                                                                                                                             505 per 1000      545 per 1000
                                                                                                                                               (490 to 611)




                                                                                                                                                                                                                                                                     Cochrane Database of Systematic Reviews
                                                                                     Number of participants abstinent        Study population                    RR 0.98                          386                         ⊕⊕⊕⊕
                                                                                     at follow-up                                                                (0.7 to 1.37)                    (3 studies)                 high
                                                                                     Objective                               255 per 1000      250 per 1000
                                                                                     Follow-up: mean 1.5 months                                (179 to 350)

                                                                                                                             Moderate

                                                                                                                             267 per 1000      262 per 1000
                                                                                                                                               (187 to 366)

                                                                                     *The basis for the assumed risk (e.g. the median control group risk across studies) is provided in footnotes. The corresponding risk (and its 95% confidence interval) is
                                                                                     based on the assumed risk in the comparison group and the relative effect of the intervention (and its 95% CI).
                                              3




                                                                                                                                                              Plaintiff's Exhibit 17                                                                  Page 5 of 60
                                                                                                            Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 7 of 61 PageID #:1196


Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.
Methadone at tapered doses for the management of opioid withdrawal (Review)
                                                                                    CI: Confidence interval; RR: Risk ratio;

                                                                                    GRADE Working Group grades of evidence




                                                                                                                                                                                                                                                                  Library
                                                                                                                                                                                                                                                                                                          Cochrane
                                                                                    High quality: Further research is very unlikely to change our confidence in the estimate of effect.
                                                                                    Moderate quality: Further research is likely to have an important impact on our confidence in the estimate of effect and may change the estimate.
                                                                                    Low quality: Further research is very likely to have an important impact on our confidence in the estimate of effect and is likely to change the estimate.
                                                                                    Very low quality: We are very uncertain about the estimate.




                                                                                                                                                                                                                                                                     Better health.
                                                                                                                                                                                                                                                                     Informed decisions.
                                                                                                                                                                                                                                                                     Trusted evidence.
                                                                                                                                                                                                                                                                Cochrane Database of Systematic Reviews
                                              4




                                                                                                                                                            Plaintiff's Exhibit 17                                                               Page 6 of 60
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 8 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


BACKGROUND                                                                 mains effective for approximately 24 hours, requiring a single daily
                                                                           dose rather than the more frequent administration of three to four
Description of the condition                                               times daily that occurs with the shorter-acting heroin (Jaffe 1990).
Recent figures for illicit drug use indicate that the prevalence of opi-   How the intervention might work
ate abuse among persons from 15 to 64 years old is around 0.5% in
most Western countries (EU, USA, Canada and Australia) (UNODC              Methadone can "block" the euphoric effects of heroin, discourag-
2011). Opioid dependence is a worldwide health problem that has            ing illicit use and thereby relieving the user of the need or desire to
enormous economic, personal and public health consequences.                seek heroin (Dole 1969). This allows the opportunity to engage in
There are an estimated 15.6 million illicit opioid users in the world,     normative activities, and "rehabilitation" if necessary. Methadone
of whom 11 million use heroin (UNODC 2011). Opioids are the main           can cause death in overdosage, like other similar medications such
drugs of abuse in Asia, Europe and much of Oceania, and it is esti-        as morphine, and for this reason it is a treatment which is dispensed
mated that globally the consumption of the opioid class of drugs is        under medical supervision and relatively strict rules. In summary,
increasing (UNODC 2011).                                                   methadone is a long-acting opioid analgesic with well-understood
                                                                           pharmacological characteristics, which make it suitable for stabil-
In Europe heroin is still one of the main illegal substance recorded       ising opioid-dependent patients in a maintenance treatment ap-
in indicators of problem drug use (EMCDDA 2011). Recent nation-            proach. Methadone was first used to treat heroin dependence as a
al estimates vary between one and eight cases per 1000 popula-             tapering agent in US facilities after the second world war and had
tion aged 15–64 (EMCDDA 2011). The average prevalence of prob-             been introduced in the treatment of opioid dependence for main-
lem opioid use in the European Union and Norway, computed from             tenance purposes rather than detoxification until the 1960's. Even
national studies, is estimated to be between 3.6 and 4.4 cases per         though now it is often used for detoxification, sometimes this oc-
1000 population aged 15–64 (EMCDDA 2011). The latest US data,              curs for economical reasons, sometimes for ideological ones. De-
show that, on average, three persons per 100 annual drug users had         spite the risk of relapse being high, detoxification with methadone
to undergo treatment for drug use in 2008. Opiates use is far more         is common in many countries. The upper limit of duration of the ta-
problematic than the use of other illicit drugs (UNODC 2011). Aus-         pered methadone withdrawal period appears to be relatively arbi-
tralia has an estimated 67,000–92,000 illicit heroin users (540–750        trary; a period of three to four weeks has been recommended and
per 100,000 population aged 15 to 64) (Hall 1999).                         used in clinical practice (Gossop 1987).

Opioids, mainly heroin, were cited as the primary drug for entering        Why it is important to do this review
treatment by around 216,000 or 51 % of all those reported enter-
ing specialist drug treatment in 29 European countries in 2009. The        Different pharmacological agents have been used as detoxification
provision of treatment is central to the reduction of the harms to         agents to ameliorate withdrawal symptoms, however, the rate of
the individual and the community from opioid dependence.                   completion of detoxification tends to be low, and rates of relapse to
                                                                           opioid use following detoxification are high (Gossop 1989B; Valliant
The effect of chronic opioid exposure on opioid receptor levels has        1988). The present review focuses on detoxification from illicit opi-
not been well-defined in humans. Tolerance develops through mul-           ate use through the use of tapered methadone.There are no system-
tiple mechanisms, including an acute desensitisation of the opioid         atic reviews already published on the effectiveness of methadone
receptor (which develops within minutes of opioid use and resolves         at tapered doses on completion of detoxification or relapse rate.
within hours after use), and a long-term desensitisation of the opi-
oid receptor (which persists for several days after removal of opi-        The previous version of this review was published in 2005 and an
oid agonists). Changes also occur in the number of opioid recep-           update is required.
tors (Williams 2001), and there is compensatory up-regulation of
the cyclic adenosine monophosphate (cAMP) producing enzymes.               OBJECTIVES
When the opioid is withdrawn, the cAMP cascade becomes overac-
                                                                           To assess the effectiveness of methadone at tapered doses versus
tive, leading to the “noradrenergic storm” seen clinically as opioid
                                                                           placebo or other pharmacological treatments for the management
withdrawal, which may create a drive to reinstate substance use.
                                                                           of detoxification on completion and acceptability of the treatment
The intensely dysphoric withdrawal syndrome is characterised by
                                                                           and relapse rate.
watery eyes, runny nose, yawning, sweating, restlessness, irritabil-
ity, tremor, nausea, vomiting, diarrhoea, increased blood pressure,        METHODS
chills, cramps and muscles aches that can last seven days or even
longer.                                                                    Criteria for considering studies for this review
Description of the intervention                                            Types of studies

Treatment of opioid dependence is a set of pharmacological and             All randomised controlled trials (RCTs) and controlled clinical tri-
psychosocial interventions aimed at reducing or ceasing opioid             als (CCTs) on tapered methadone treatment (maximum 30 days) to
use, preventing future harms associated with opioid use, improving         manage withdrawal from opiates.
quality of life and well-being of the opioid-dependent patient. Opi-
oid withdrawal can be managed by controlling the rate of cessation         Types of participants
of opioids and by providing medication that relieves symptoms, or          Opioid users enrolled in short-term tapered methadone treatment
by a combination of the two. Methadone at adequate doses pre-              to manage withdrawal from heroin or methadone or buprenor-
vents or reverses withdrawal symptoms (Ward 1992), and thus re-            phine, no matter what the characteristic of the setting.Trials includ-
duces the need to use illegal heroin (Jaffe 1990). Methadone re-

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                     5
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                           Plaintiff's Exhibit 17                                     Page 7 of 60
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 9 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


ing patients with additional diagnoses such as benzodiazepine de-          date to December 2007. Relevant trials were obtained from the fol-
pendence were also eligible.                                               lowing sources:

Pregnant women, newborn infants with neonatal dependence and               1. Cochrane Central Register of Controlled Trials (The Cochrane Li-
people with iatrogenic dependence (e.g. through treatment of                  brary 2012, Issue 4) which include the Cochrane Drugs and Alco-
chronic pain) were excluded. The absence in these patient groups              hol Group's Register of Trials.
of social and psychological factors that underlie opioid depen-            2. PubMed (from 2003 - May 2012).
dence makes for a substantially different approach to clinical man-        3. EMBASE (from 2003 - May 2012).
agement. This was the basis for excluding these groups from this           4. CINAHL (from 2003 - December 2011).
review (Gowing 2008).
                                                                           5. PsycINFO (January 1985 to December 2004).
Types of interventions
                                                                           To see the search strategies see Appendix 1; Appendix 2; Appendix
Experimental Intervention                                                  3; Appendix 4.
1. Methadone aimed at the detoxification from opiates, maximum             There were no language or publication year restriction.
   length of treatment: 30 days
                                                                           Searching other resources
Control Interventions
                                                                           We also searched:
1. Other opioid agonists (LAAM (levo-α-acetyl-methadol),
   Buprenorphine, propoxyphene, etc).                                      1. Reference lists of all relevant papers to identify further studies.
2. Adrenergic agonists (clonidine, lofexidine, guanfacine).                2. Some of the main electronic sources of ongoing trials (meta-
3. Opioid antagonists (naltrexone, naloxone).                                 Register of Controlled Trials; Clinical Trials.gov).
4. Placebo.                                                                3. Conference proceedings likely to contain trials relevant to the
                                                                              review (College on Problems of Drug Dependence -CPDD).
All aimed at the detoxification from opiate.                               4. National focal points for drug research (e.g., National Institute
                                                                              of Drug Abuse (NIDA), National Drug & Alcohol Research Centre
The setting in which withdrawal occurs is a factor that can be ex-
                                                                              (NDARC).
pected to influence outcomes. The degree of its effect has been ex-
plored by examining rate of completion of withdrawal.                      We contacted authors of included studies and experts in the field
                                                                           in various countries to find out if they know any other published or
Types of outcome measures
                                                                           unpublished controlled trials
Primary outcomes
                                                                           Data collection and analysis
1. Completion of treatment as number of participants completing
   the detoxification program.                                             Selection of studies
2. Acceptability of the treatment as a) duration and severity of           One review author (Amato) inspected the search hits by reading
   signs and symptoms of withdrawal, including patient self-rat-           the titles and the abstracts. We obtained each potentially relevant
   ing, b) side effects.                                                   study located in the search in full text and two review authors (Am-
3. Results at follow-up as (a) number of participants abstinent at         ato, Minozzi) independently assessed for inclusion. Doubts were re-
   follow-up, (b) naloxone challenge.                                      solved by discussion between the review authors.

Secondary outcomes                                                         Data extraction and management
1. Use of primary substance of abuse as a) number of participants          Two review authors (Amato, Minozzi) independently extracted data
   who referred to the use of opioid during the treatment, b) num-         from published sources using a data extraction form. Where differ-
   ber of participants with urine samples positive for opiate.             ences in data extracted occurred this was resolved through discus-
                                                                           sion. Study quality was assessed by Silvia Minozzi according to the
Different factors were considered as confounders and taken into            criteria indicated in Cochrane Handbook for Systematic Reviews of
account in the analysis wherever possible: setting ( inpatient or out-     Interventions 4.2. (Higgins 2008)
patient treatment); starting methadone dose/rate and pattern of
dose reduction; scheduled duration of treatment; severity of de-           Assessment of risk of bias in included studies
pendence (duration of use, route of administration, frequency of
                                                                           The risk of bias assessment for RCTs and CCTs in this review were
assumption); health status; other treatment offered (psychosocial
                                                                           performed using the five criteria recommended by the Cochrane
support); social status; number of previous treatment attempts
                                                                           Handbook for Systematic Reviews of Interventions (Higgins 2008).
and previous treatment outcomes.
                                                                           The recommended approach for assessing risk of bias in studies in-
Search methods for identification of studies                               cluded in Cochrane reviews is a two-part tool, addressing five spe-
                                                                           cific domains (namely sequence generation, allocation conceal-
Electronic searches                                                        ment, blinding, incomplete outcome data, and other issues). The
                                                                           first part of the tool involves describing what was reported to have
We identified relevant studies that met the predefined inclusion cri-
                                                                           happened in the study. The second part of the tool involves assign-
teria by searching the following sources from the earliest available
                                                                           ing a judgement relating to the risk of bias for that entry. This is
                                                                           achieved by answering a pre-specified question about the adequa-
Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    6
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                     Page 8 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 10 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


cy of the study in relation to the entry, such that a judgement of         that the data were not missing at random, we planned to impute
"Yes" indicates low risk of bias, "No" indicates high risk of bias, and    the missing data with replacement values, and to treat these as if
"Unclear" indicates unclear or unknown risk of bias. To make these         they were observed. We planned to do this in different ways and
judgments we used the criteria indicated by the handbook adapted           compare the results (e.g. last observation carried forward, imput-
to the addiction field.                                                    ing an assumed outcome such as assuming all were poor outcomes,
                                                                           imputing the mean, imputing based on predicted values from a re-
Blinding of participants, personnel and outcome assessor (avoid-           gression analysis). For the included studies in this review we did not
ance of performance bias and detection bias) were considered sep-          impute data.
arately for objective outcomes (e.g. drop-out, use of substance of
abuse measured by urinalysis, participants relapsed at the end of          Assessment of heterogeneity
follow-up, participants engaged in further treatments) and subjec-
                                                                           Statistically significant heterogeneity among primary outcome
tive outcomes (e.g. duration and severity of signs and symptoms
of withdrawal, patient self-reported use of substance, side effects,       studies was assessed with Chi2 (Q) test and I2 (Higgins 2003). A sig-
social functioning as integration at school or at work, family rela-       nificant Q ( P <.05) and I-squared of at least 50% was considered as
tionship).                                                                 statistical heterogeneity.

Incomplete outcome data (avoidance of attrition bias) were consid-         Assessment of reporting biases
ered for all outcomes except for the drop-out from the treatment,          We used funnel plots for information about possible publication
which is very often the primary outcome measure in trials on addic-        bias. But asymmetric funnel plots are not necessarily caused by
tion. It was assessed separately for results at the end of the study       publication bias (and publication bias does not necessarily cause
period and for results at follow-up.                                       asymmetry in a funnel plot). Whenever asymmetry was present,
                                                                           likely reasons were explored.
Grading of evidence
The quality of evidence was assessed according to a systematic             Data synthesis
and explicit method (Guyatt 2008). In order to indicate the extent         Dichotomous outcomes (completion of treatment, number of par-
to which one can be confident that an estimate of effect is cor-           ticipants with negative urinalysis) were analysed calculating the
rect, judgments about the quality of evidence are made for each            risk ratio (RR) for each trial with the uncertainty in each result be-
comparison and outcome. These judgments consider study design              ing expressed by their confidence intervals (CIs). The RRs from the
(RCT, quasi-RCT or observational study), study quality (detailed           individual trials were combined through meta-analysis where pos-
study design and execution), consistency of results (similarity of es-     sible (comparability of intervention between trials) using a ran-
timates of effect across studies), precision of estimates, and direct-     dom-effects model. The completion of the treatment was reported
ness (the extent to which people, interventions and outcome mea-           as the number of patients who completed the detoxification pro-
sures are similar to those of interest). The following definitions in      gram. The use of primary substance was reported as the number
grading the quality of evidence for each outcome are used: High:           of participants with consecutive negative urinalysis. The results at
further research is very unlikely to change our confidence in the es-      follow-up were reported as the number of participants abstinent
timate of effect. Moderate: further research is likely to have an im-      at the follow-up interview (range of follow-up period: one to six
portant impact on our confidence in the estimate of effect and may         months). We used the Chi2 test to determine the heterogeneity of
change the estimate. Low: further research is very likely to have an       the results. A P value of the Chi2 test less than 0.005 indicated a sig-
important impact on our confidence in the estimate of effect and           nificant heterogeneity.
may change the estimate. Very low: any estimate of effect is very
uncertain.                                                                 Sensitivity analysis

Measures of treatment effect                                               The following sensitivity analyses were planned a priori: Genera-
                                                                           tion of allocation sequence, concealment of allocation, blinding of
We compared the treatment and control groups for outcomes at               patients and providers, blinding of assessors, incomplete outcome
post-test and at different follow-up times. Post-intervention data         data addressed, selective reporting, and other bias.
were collected immediately after the intervention ended. For con-
tinuous data it was not possible to pool data due to the heterogene-       RESULTS
ity of reporting in the included studies.
                                                                           Description of studies
Dealing with missing data
                                                                           Results of the search
Statisticians often use the terms ‘missing at random’, and ‘not miss-
ing at random’ to represent different scenarios. Data are said to be       The literature searching process resulted in the identification of
‘missing at random’ if the fact that they are missing is unrelated to      8545 reports (6860 after duplicates removed), 6754 were excluded
actual values of the missing data. Data are said to be ‘not missing        on the basis of title and abstract, 106 were retrieved in full text; 74
at random’ if the fact that they are missing is related to the actu-       have been excluded and 23 (32 references) included, 17 studies in-
al missing data. In cases where we assumed that data were miss-            cluded in quantitative synthesis (meta-analysis). See Figure 1
ing at random, we analysed only the available data. If we assumed




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      7
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                      Page 9 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 11 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                        Cochrane Database of Systematic Reviews


Figure 1. Flow chart of studies




Methadone at tapered doses for the management of opioid withdrawal (Review)                                              8
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17              Page 10 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 12 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                        Cochrane Database of Systematic Reviews


Figure 1. (Continued)




Methadone at tapered doses for the management of opioid withdrawal (Review)                                              9
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17              Page 11 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 13 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Included studies                                                           Two studies (Gerra 2000; San 1994) had three arms comparing
                                                                           methadone with different dosages of adrenergic agonist. For these
Twenty-three studies (32 reports) meet the inclusion criteria for this
                                                                           studies we summarised the results of the two different dosages of
review see Characteristics of included studies.
                                                                           adrenergic agonists. One study (San 1990) compared methadone
Duration of trials: range three to 30 days.                                with two different adrenergic agonists and we summarised the re-
Treatment regimens and setting: The countries in which the 23              sults of the two different adrenergic agonists.
studies were conducted are: USA (six studies), United Kingdom (five
                                                                           Outcomes:
studies), Spain (four studies), China, Irane and Germany (two stud-
                                                                           Outcomes were either dichotomous or continuous, as reported by
ies each), Austria and Italy (one study each). Eighteen trials were
                                                                           authors. The following principal outcomes were considered by the
conducted with inpatients, five with outpatients. Information on
                                                                           authors.
methadone doses were available for 19 of the 23 included stud-
ies. The mean starting dose of methadone was 29 mg/day (range              1. Completion of treatment as number of participants completing
15 to 60). The other four studies reported that the starting doses            the detoxification program (16/23 studies).
of methadone were variable, tailored on individual body weight or
                                                                           2. Withdrawal scores (21/23 studies).
heroin consumption in the previous month.
                                                                           3. Side effects (16/23 studies).
Participants: 2467 opiate addicts. Age range was 18 to 70 years; one       4. Use of primary substance measured as number of opiate posi-
study (Howells 2002) did not report age characteristics only that             tive urine samples (3/23 studies).
participants were required to be under 55 years old.                       5. Results at follow-up as (a) number of participants abstinent at
                                                                              follow-up (4/23 studies) and (b) naloxone challenge (2/23 stud-
Comparisons:
                                                                              ies).
In the 23 studies included in the review, tapered methadone was
compared with the following.                                               Scales
                                                                           The 23 studies that used withdrawal scales to assess withdrawal
1. Tapered methadone versus any other treatments: 23 studies,
                                                                           symptoms used 22 different scales (see Table 1), of which 15 were
   2467 participants.
                                                                           published. Furthermore, four studies considered craving using four
2. Tapered methadone versus adrenergic agonists: 11 studies,               different methods to assess it: Craving questionnaire (Dawe 1995),
   (Bearn 1996; Camí 1985; Dawe 1995; Gerra 2000; Howells 2002;            Craving Scale (Gerra 2000), Severity of Dependence Scale (SDS)
   Jiang 1993; Kleber 1985; San 1990; San 1994; Umbricht 2003;             (Howells 2002) and Addiction Severity Index ( Kleber 1985). Five
   Washton 1981), 952 participants.                                        studies use questionnaires to assess psychological and behavioural
3. Tapered methadone versus other opioid agonists: eight stud-             characteristics: State Trait Anxiety Inventory (Camí 1985; San 1990;
   ies, (Madlung-Kratzer 2009; Seifert 2002; Sorensen 1982; Stein-         San 1994), Beck Depression Inventory (Kleber 1985, San 1994),
   mann 2007;Tennant 1975; Umbricht 2003; Wright 2011; Zargha-             Eysenck Personality Questionnaire (San 1994), Hamilton Anxiety
   mi 2012), 869 participants.                                             Rating Scale (Yang 2006) Profile of Mood State (San 1990), Hospital
4. Tapered methadone versus anxiolytic: two studies (Buy-                  Anxiety Depression (San 1994). One study used an Intelligence Quo-
   dens-Branchey 2005; Drummond 1989), 47 participants.                    tient test: Wechsler Adult Intelligence Scale (San 1990).
5. Tapered methadone versus placebo: two studies (Buy-
                                                                           Excluded studies
   dens-Branchey 2005; San 1992), 38 participants.
6. Tapered methadone versus paiduyangsheng: one study (Yang                Seventhy-four studies did not meet the criteria for inclusion in this
   2006), 580 participants.                                                review. The grounds for exclusion were: type of intervention: 39
                                                                           studies; study design: 29 studies; study design and type of interven-
One study (Umbricht 2003) has three arms, comparing methadone              tion: three studies; type of participants:one study; type of interven-
(arm 1) with buprenorphine (arm 2) and with clonidine (arm 3). For         tion and type of participants: one study, type of intervention and
this study the participants in the methadone arm (21 people) are           type of outcomes: one study; see Characteristics of excluded stud-
considered both in the comparison with adrenergic agonists and             ies
in the comparison with other opioid agonists. Another study (Buy-
dens-Branchey 2005) has four arms comparing methadone (arm 1)              Risk of bias in included studies
with placebo (arm 2), buspirone 30 mg (arm 3), buspirone 45 mg
                                                                           Overall the quality of the included studies was good, see Figure 2;
(arm 4). For this study the participants in the methadone arm (eight
                                                                           Figure 3. Below the results of the single risk of bias are considered.
people) are considered in all the comparisons.




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                   10
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 12 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 14 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                        Cochrane Database of Systematic Reviews


Figure 2. Methodological quality graph: review authors' judgements about each methodological quality item
presented as percentages across all included studies.




Methadone at tapered doses for the management of opioid withdrawal (Review)                                             11
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17              Page 13 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 15 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                        Cochrane Database of Systematic Reviews


Figure 3. Methodological quality summary: review authors' judgements about each methodological quality item
for each included study.




Methadone at tapered doses for the management of opioid withdrawal (Review)                                             12
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17              Page 14 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 16 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                        Cochrane Database of Systematic Reviews




Figure 3. (Continued)




Methadone at tapered doses for the management of opioid withdrawal (Review)                                             13
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17              Page 15 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 17 of 61 PageID #:1196
           Cochrane           Trusted evidence.
                              Informed decisions.
           Library            Better health.                                                              Cochrane Database of Systematic Reviews


Allocation                                                                 1994; Seifert 2002; Steinmann 2007; Tennant 1975; Umbricht 2003;
                                                                           Washton 1981; Wright 2011) were judged at low risk of attrition bias
Random Sequence Generation: three studies (Madlung-Kratzer
                                                                           because all randomised patients were reported/analysed in the
2009; Sorensen 1982; Wright 2011) were judged at low risk of se-
                                                                           group to which they were allocated by randomisation, irrespective
lection bias because the investigators described a random compo-
                                                                           of non-compliance and co-interventions (intention-to-treat) or had
nent in the sequence generation process. The other 20 studies were
                                                                           no missing outcome data. Two studies (Buydens-Branchey 2005;
judged as having an unclear risk of bias because there was insuffi-
                                                                           Zarghami 2012) were judged at high risk and the remaining six stud-
cient information about the sequence generation process to permit
                                                                           ies were judged at unclear risk.
judgement.
                                                                           Nevertheless, many outcomes could not be summarised because
Allocation concealment: seven studies (Drummond 1989; Howells
                                                                           they were presented in graphical form or only provided statistical
2002; Madlung-Kratzer 2009; San 1992; San 1994; Sorensen 1982;
                                                                           tests and P values. For most of the continuous variables standard
Wright 2011) were judged at low risk of selection bias because
                                                                           deviation was not provided. Furthermore, the authors used differ-
investigators enrolling participants could not foresee assignment
                                                                           ent scales to compare the same or very similar outcomes and this
and the method of allocation concealment was described. The oth-
                                                                           makes it impossible to compare them.
er 16 studies were judged at unclear risk because they did not de-
scribe the method of concealment or did not describe it in sufficient
                                                                           In particular for the outcomes which we considered as possible
detail to allow a definite judgement.
                                                                           confounders such as setting, starting methadone dose, severity of
Blinding                                                                   dependence, health status etc. and for others for example, patients'
                                                                           motivation at enrolment, it was not possible to perform statisti-
Blinding of participants and personnel: 18 studies (Bearn 1996;            cal analysis because many authors did not report the relevant da-
Buydens-Branchey 2005; Camí 1985; Dawe 1995; Drummond 1989;                ta and, were these were available, the data were heterogeneously
Howells 2002; Kleber 1985; Madlung-Kratzer 2009; Salehi 2007; San          reported.
1990; San 1992; Seifert 2002; Sorensen 1982; Tennant 1975; Um-
bricht 2003; Washton 1981; Wright 2011; Yang 2006) were judged             Effects of interventions
to be at low risk of performance bias because participants and
 providers were blinded and it was unlikely that the blinding could        See: Summary of findings for the main comparison Tapered
have been broken. One study (Gerra 2000) was judged at high risk           methadone versus any other treatment for the management of opi-
of bias because it was not blinded and the remaining four stud-            oid withdrawal
ies (Jiang 1993; San 1994; Steinmann 2007; Zarghami 2012) were             The results were summarised, with comparison of quantitative da-
judged at unclear risk because it was not clear if a blinding condi-       ta where possible, first for methadone versus any other treatment
tion had been undertaken.                                                  and then comparing separately methadone versus single different
Blinding of outcomes assessor: 12 studies (Bearn 1996; Buy-                treatments.
dens-Branchey 2005; Camí 1985; Howells 2002; Kleber 1985; Sale-            1. Tapered methadone versus any other pharmacological
hi 2007; San 1990; San 1992; Sorensen 1982; Washton 1981; Wright           treatment
2011; Yang 2006) were judged at low risk of detection bias because
it was specified that the outcome assessor was blinded. One study          1.1 Completion of treatment
(Gerra 2000) was judged at high risk of bias because there was no
                                                                           Sixteen studies (Bearn 1996; Buydens-Branchey 2005; Drummond
blinding of outcome assessment. The remaining 10 studies were
                                                                           1989; Howells 2002; Kleber 1985; Madlung-Kratzer 2009; Salehi
judged as having an unclear risk of bias because it was not clear if
                                                                           2007; San 1990; San 1994; Seifert 2002; Sorensen 1982; Steinmann
the outcome assessor was blind to treatment allocation.
                                                                           2007; Tennant 1975; Umbricht 2003; Washton 1981; Wright 2011),
Incomplete outcome data                                                    1381 participants risk ratio (RR) 1.08 (95% confidence interval (CI)
                                                                           0.97 to 1.21); the difference was not statistically significant, see Fig-
Fiftheen studies (Bearn 1996; Camí 1985; Drummond 1989; Gerra              ure 4 or Analysis 1.1,
2000; Madlung-Kratzer 2009; Salehi 2007; San 1990; San 1992; San




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      14
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                     Page 16 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 18 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


Figure 4. Forest plot of comparison: 1 Tapered methadone versus any other treatment, outcome: 1.1 Completion of
treatment.




1.2 Results at follow-up as number of participants abstinent at
follow-up
Three studies (Kleber 1985; Tennant 1975; Wright 2011), 386 partic-
ipants (RR 0.98; 95% CI 0.70 to 1.37); the difference was not statisti-
cally significant, see Figure 5 or Analysis 1.2

Figure 5. Forest plot of comparison: 1 Tapered methadone versus any other treatment, outcome: 1.2 Number of
participants abstinent at follow-up.




Results at follow-up as naloxone challenge                                 Duration and severity of signs and symptoms of withdrawal

Two studies reported data on this outcome, but only Gerra 2000 re-         The diversity of approaches used for rating withdrawal severity,
ported the rate of participants who accepted and continued nal-            prevented a direct comparison of scores across studies. Different
trexone treatment: in the methadone group 9/34, in clonidine five          rating instruments were utilised and for many of them, the authors
days 17/32; RR 0.50 (95% CI 0.26 to 0.95), the difference was statis-      did not indicate the scores considered to represent boundaries of
tically significant in favour of clonidine.                                mild, moderate and severe to allow comparison of results between
Washton 1981 referred data for all the participants without distinc-       studies. The 21/23 studies that considered this outcome varied in
tion between the groups: of the eight participants who were opiate         how severity was rated and in the form in which results were report-
free at completion of the study, six began treatment with naltrex-         ed. In some studies withdrawal was assessed by observers only, in
one.                                                                       others it was reported by participants and in others by both. In one
                                                                           study (Washton 1981), withdrawal was not systematically assessed
                                                                           and it was unclear how the assessment was undertaken. The diver-
                                                                           sity of approaches used for rating withdrawal severity prevented a
                                                                           direct comparison of scores across studies, consequently, we have
Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 15
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 17 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 19 of 61 PageID #:1196
          Cochrane            Trusted evidence.
                              Informed decisions.
          Library             Better health.                                                             Cochrane Database of Systematic Reviews


not been able to make a quantitative analysis of the intensity of            low 50% for any group at any time. Exact figures were not re-
withdrawal. We tried to summarise the results in Table 2; Table 3;           ported, data were presented only in a graph. The groups did not
Table 4; Table 5; Table 6.                                                   differ in the percentage of urine samples that contained opiates
                                                                             overall.
Side effects
                                                                           • Tennant 1975, (tapered methadone versus propoxyphene) re-
Adverse effects were reported in 12/23 studies and assessed in dif-          ported the number of participants who had opiate-negative
ferent ways. This variability prevented quantitative analysis of this        urine on at least one occasion: 27/36 (75%) in methadone group
outcome. Data are reported in Table 2; Table 3; Table 4; Table 5.            and 19/36 (53%) in propoxyphene group; the difference is not
                                                                             statistically significant.
Use of primary substance as Number of participants with opiate
positive urinalysis during the treatment                                   Results at follow-up as number of participants abstinent at follow-up
Only 3/22 studies (Gerra 2000; Sorensen 1982; Tennant 1975) re-            Three studies reported this outcome.
ported data on the use of opiate during the treatment but their
modalities of reporting results of urinalysis was heterogeneous,           • Sorensen 1982: (tapered methadone versus LAAM), the data
making meta-analysis difficult to be carried out. Results as report-         were reported for all the participants without distinction be-
ed in the articles are hardly informative, and data presented as             tween the groups of treatment 57/61 participants gave con-
number of positive tests over number of tests cannot be properly             sent to be interviewed: 24/49 reported that they abstained from
analysed through meta-analysis. In fact using tests instead of the           heroin > one day after detoxification, at three months 2/49 ab-
participants as the unit of analysis violates the hypothesis of inde-        stinent, 25/49 sought further treatment and 9/49 enrolled in
pendence among observations, and makes the results of tests done             methadone maintenance treatment.
in each patient not independent.                                           • Tennant 1975: (tapered methadone versus propoxyphene) re-
                                                                             ported that at one month follow-up the number of abstinent
2. Tapered methadone versus adrenergic agonists                              were 15/32 in the methadone group and 13/32 in propoxyphene
2.1 Completion of treatment                                                  group; the difference is not statistically significant.
                                                                           • Wright 2011: (tapered methadone versus tapered buprenor-
Seven studies (Bearn 1996; Howells 2002; Kleber 1985; San 1990;              phine) reported that at eight days post detoxification, there was
San 1994; Umbricht 2003; Washton 1981), 577 participants RR 1.10             no statistically significant difference in the odds of achieving
(95% CI 0.91to 1.32); the difference was not statistically significant,      abstinence between the methadone and buprenorphine arms
see Analysis 2.1,                                                            (odds ratio (OR) = 1.69; 95% CI = 0.81 to 3.51; P = 0.163). Similar-
Use of primary substance as number of participants with opiate               ly, there was no statistically significant difference at one month
positive urinalysis during the treatment                                     (OR = 0.38; 95% CI = 0.13 to 1.10; P = 0.074) or three months (OR
                                                                             = 0.38; 95% CI = 0.13 to 1.10; P = 0.074), and insufficient data at
One study (Gerra 2000), reported results of urine screening that             the six-month time point to undertake statistical analysis.
showed a significantly higher rate of positive samples for morphine
catabolites in the methadone and clonidine five-days groups in re-         3.2 Tapered methadone versus buprenorphine
spect of clonidine three days plus oxazepam, baclofen and ketopro-
                                                                           Completion of treatment
fen group. No significant difference was found between the first two
groups. In the methadone group, the positive urine rate increased          Four studies (Seifert 2002; Steinmann 2007; Umbricht 2003; Wright
significantly from day one to day 10.                                      2011) 390 participants RR 0.97 (CI 95% 0.69 to 1.37), the difference
                                                                           was not statistically significant, see Analysis 3.2.
Results at follow-up as number of participants abstinent at follow-up

One study (Kleber 1985), reported the number of participants absti-        3.3 Furthermore, single studies considered completion of
nent at follow-up at one month: 6/18 in methadone group and 4/15           treatment for the following comparisons
in the clonidine group; at three months 5/19 in methadone and 4/15         • versus LAAM (Sorensen 1982), 5/15 patients in the methadone
in clonidine groups; at six months 7/18 in methadone and 3/13 in             group and 4/13 in the LAAM group completed the treatment; RR
clonidine group. The differences were never statistically significant.       1.08 (CI 95% 0.37 to 3.21), the difference was not statistically sig-
                                                                             nificant but showed a trend in favour of LAAM;
3. Tapered methadone versus any other opioid agonist
                                                                           • versus propoxyphene (Tennant 1975), 25/36 in the methadone
3.1 Completion of treatment                                                  group and 15/36 in the propoxyphene group completed the
                                                                             treatment; RR 1.67 (CI 95% 1.07 to 2.60), the difference was sta-
Seven studies (Madlung-Kratzer 2009; Seifert 2002; Sorensen 1982;
                                                                             tistically significant in favour of methadone group;
Steinmann 2007; Tennant 1975; Umbricht 2003; Wright 2011), 695
participants RR 1.10 (95% CI 0.89 to 1.37); the difference was not         • versus slow release morphine (Madlung-Kratzer 2009), 49/100 in
statistically significant, see Analysis 3.1.                                 the methadone group and 50/102 in the slow release morphine
                                                                             group completed the treatment, RR 1.00 (CI 95% 0.75 to 1.32),
Use of primary substance as number of participants with opiate               the difference was not statistically significant.
positive urinalysis during the treatment
                                                                           4. Tapered methadone versus anxiolytic
Two studies (Sorensen 1982; Tennant 1975) considered this out-
come.                                                                      4.1 Completion of treatment

• Sorensen 1982, (tapered methadone versus LAAM) reported that             Two studies (Buydens-Branchey 2005; Drummond 1989), 47 partic-
  the proportion of participants using opiates never dropped be-           ipants RR 0.63 (CI 95% 0.18 to 2.24), the difference was not statis-

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    16
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                    Page 18 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 20 of 61 PageID #:1196
          Cochrane            Trusted evidence.
                              Informed decisions.
          Library             Better health.                                                              Cochrane Database of Systematic Reviews


tically significant and it should be considered that in one of the          setting in routine practice) (Dekkers 2009). The main threat to ex-
two studies (Buydens-Branchey 2005) all the participants in both            ternal validity comes from the clinical setting, and the social and
groups completed the treatment, see Analysis 4.1.                           cultural context in which the studies were conducted, and this is
                                                                            particularly true in the field of addiction, where these contexts can
5.Tapered methadone versus placebo                                          actively affect the overall treatment outcome.
5.1 Completion of treatment
                                                                            In this review, besides the limits in external validity due to the gen-
Two studies (Buydens-Branchey 2005; San 1992), 38 participants RR           eral requirement of RCTs in terms of strict inclusion criteria, high-
1.95 (CI 95% 1.21 to 3.13), in favour of methadone, see Analysis 5.1,       ly homogenous study groups, limitations in dose adjustment, etc.,
                                                                            the types of participants (adults abusers/dependents on opioids)
DISCUSSION                                                                  are quite representative of the general population of opioid de-
                                                                            pendents. Moreover, the interventions, the settings and the out-
Summary of main results                                                     comes investigated (completion of treatment, abstinence during
Comparing methadone with other pharmacological treatments                   the treatment and at follow-up, adverse events) are important to
aimed at detoxification, studies showed no substantial clinical dif-        populations, practitioners and decision makers, and relevant for
ference between the treatments in terms of completion of treat-             the context of current practice.
ment, 16 studies 1381 participants, risk ratio (RR) 1.08 (95% confi-        However, there are general questions difficult to answer on the
dence interval (CI) 0.97 to 1.21), number of participants abstinent         basis of our results such as what are the treatment expectations?
at follow-up, three studies, 386 participants (RR 0.98; 95% CI 0.70 to      what defines treatment success? is success strictly limited to sup-
1.37) and degree of discomfort for withdrawal symptoms and ad-              pression of withdrawal symptoms? The studies included did not ex-
verse events.                                                               amine any carried over effects bearing on sustained abstinence or
Comparing methadone with adrenergic agonists, studies showed                eventual remission of disease and this certanly is a limit. Further-
no substantial clinical difference between the treatments in terms          more onether important limitation to the generalisation of the evi-
of completion of treatment, seven studies, 577 participants RR 1.10         dence is the impossibility to cumulate results of very important out-
(95% CI 0.91 to 1.32). with regard to the withdrawal symptoms and           comes such as abstinence at follow-up and control of withdrawal
side effects, early withdrawal symptoms were less adequately con-           symptoms due the different ways in which these outcomes are rat-
trolled with lofexidine than methadone; in the methadone groups             ed and reported in the single studies. Finally 17 out of 22 included
the symptoms were experienced only in the latter stages of treat-           trials were conducted in an inpatients' setting, which is probably
ment when the dosage of the substance was drastically reduced.              not the most common setting in clinical practice for this type of in-
Only in two single studies (San 1990; San 1994) was methadone               tervention, and this could act as an effect modifier in the estimation
more effective than adrenergic agonists in decreasing withdrawal            of efficacy of treatment.
signs and symptoms and causing fewer side effects.
                                                                            Quality of the evidence
Comparing methadone with other opioid agonists, the results did             The quality of evidence, assessed according to the GRADE method,
not show differences between the groups with regard to comple-              may be judged as high for the efficacy of tapered methadone ver-
tion of treatment, seven studies, 695 participants RR 1.10 (95%             sus any other treatment for the management of opioid withdrawal,
CI 0.89 to 1.37) and the acceptability of the treatment. Compar-            see Summary of findings table 1. In respect of risk of bias, the qual-
ing methadone with buprenorphine, no differences were found for             ity of evidence was moderate to high, the percentage of included
completion of treatment, four studies, 390 participants RR 0.97 (CI         studies judged at low risk of bias were as follow: selection bias 13%
95% 0.69 to 1.37).                                                          for sequence generation and 30% for allocation concealment; per-
                                                                            formance bias 78%; detection bias 52% and 65% for attrition bias.
Comparing methadone with the anxiolytic buspirone (Buy-
dens-Branchey 2005) and chlordiazepoxide (Drummond 1989) re-                Finally, the great heterogeneity of the scales used in the primary
sults did not show differences between the groups in terms of com-          studies and the way in which results were reported made it not pos-
pletion of treatment, two studies, 47 participants RR 0.91 (95% CI          sible to undertake a cumulative analysis.
0.47 to 1.77).
                                                                            Potential biases in the review process
Comparing tapered methadone with placebo, studies showed, as
expected, results in favour of methadone for completion of treat-           None known.
ment, two studies, 38 participants RR1.95 (95% CI 1.21 to 3.13) and
control of withdrawal symptoms.                                             AUTHORS' CONCLUSIONS

Overall completeness and applicability of evidence                          Implications for practice
The extent to which a Cochrane review can draw conclusions about            The results indicate that tapered methadone and the other sub-
the effects of an intervention depends on whether the data and re-          stances used in the included studies are effective in the treatment
sults from the included studies are valid. However, systematic re-          of heroin withdrawal syndrome, although symptoms presented by
views should evaluate and take into account not only the internal           participants differed according to the drug used. The studies con-
validity (i.e., the extent to which systematic errors or bias are avoid-    firm the issue that with the increasing availability of substances
ed) of each trial included but also the applicability and generalis-        that allow slow tapering and temporary substitution of long-acting
ability or external validity (i.e., whether the results of a trial can be   narcotics, with good medical supervision and ancillary medications
reasonably applied to a definable group of patients in a particular         for tranquillisation and sleep, withdrawal can be relatively pain-

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                     17
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                           Plaintiff's Exhibit 17                                    Page 19 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 21 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


less. Managed withdrawal, or detoxification, is not in itself a treat-     people relapse to heroin use again has no bearing on the success
ment for dependence but detoxification remains a required first            or otherwise of a detoxification procedure and the investment in
step for many forms of longer-term treatment. Moreover, different          methadone detoxification could be justified if more modest goals
conditions of detoxification can affect at least an immediate out-         were being achieved for example, the reduction, even temporarily,
come: heroin use during treatment and produce different respons-           of the daily heroin dosage, with its consequent reduction of depen-
es in terms of intensity and time course of withdrawal response.           dence on illegal income and the possibility of reaching drug addicts
                                                                           who would otherwise not have applied for treatment.
Nevertheless, a majority of patients relapsed in heroin use, and re-
lapse from the drug-free state to re-addiction is the main problem         Implications for research
in heroin addiction.
                                                                           To enable comparison and pooling of results, standardised criteria
Research suggests that for some important outcomes such as with-           for reporting urinalysis results should be used, data should be re-
drawal symptoms, treatment programs are difficult to compare               ported as number of participants with positive or negative samples
due to the variability of the methods used to assess them. With-           instead of mean number of positive/negative tests for each group.
drawal limited to 30 days has the disadvantage that many persons,          When different rating instruments are used, researchers should try
due to the rapid tapering, are prematurely withdrawn and conse-            to utilise only published instruments, indicate the scores to repre-
quently resume heroin use.                                                 sent boundaries of mild, moderate and severe withdrawal to allow
                                                                           comparison of results between studies and report the standard de-
There has been a general pessimism among both clinicians and               viation of the means.
researchers about the utility of brief detoxification treatment be-
                                                                           ACKNOWLEDGEMENTS
cause many patients soon returned to regular heroin use. This pes-
simism is probably based on the unrealistic expectation that a             We would like to thank Zuzana Mitrova for help in searching and
brief, inexpensive intervention could dramatically alter the course        retrieving articles.
of a chronic, relapsing disorder such as heroin addiction. Whether




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 18
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 20 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 22 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


                                                                 REFERENCES

References to studies included in this review                                 detoxification of opiate addicts. American Journal of Drug and
                                                                              Alcohol Abuse 1985;11(1-2):1-10.
Bearn 1996 {published data only}
  Bearn J, Gossop M, Strang J. Randomised double-blind                        Rounsaville BJ, Kosten T, Kleber H. Success and failure at
  comparison of lofexidine and methadone in the in-patient                    outpatient opioid detoxification. Evaluating the process of
  treatment of opiate withdrawal. Drug and Alcohol Dependence                 clonidine and methadone assisted withdrawal. Journal of
  1996;43(1-2):87-91.                                                         Nervous and Mental Disease 1985;173(2):103-10.

Buydens-Branchey 2005 {published data only}                                Madlung-Kratzer 2009 {published data only}
  Buydens-Branchey L, Branchey M, Reel-Brander C. Efficacy of                 Madlung-Kratzer E, Spitzer B, Brosch R, Dunkel D, Haring C. A
  buspirone in the treatment of opioid withdrawal. Journal of                 double-blind, randomised, parallel group study to compare the
  Clinical Psychopharmacology 2005;25(3):230-6.                               efficacy, safety and tolerability of slow-release oral morphine
                                                                              versus methadone in opioid-dependent in-patients willing
Camí 1985 {published data only}                                               to undergo detoxification. Addiction 2009; Vol. 104, issue
  Cami J, De Torres S, San L, Sole A, Guerra D, Ugena B. Efficacy             9:1549-57.
  of clonidine and of methadone in the rapid detoxification of
  patients dependent on heroin. Clinical Pharmacology and                  Salehi 2007 {published data only}
  Therapeutics 1985;38(3):336-41.                                             * Salehi M, Amanatkar M, Barekatain M. Comparison
                                                                              of the efficacy of methadone and tramadol in opioid-
Dawe 1995 {published data only}                                               assisted detoxification. Iranian Journal of Medical Science
  Dawe S, Gray JA. Craving and drug reward: a comparison of                   2007;32(1):28-31.
  methadone and clonidine in detoxifying opiate addicts. Drug
  and Alcohol Dependence 1995;39(3):207-12.                                   Salehi M, Amanatkar M, Barekatain M. Tramadol versus
                                                                              methadone for the management of acute opioid withdrawal:
Drummond 1989 {published data only}                                           An add-on study. Journal of Research in Medical Sciences
  Drummond DC, Turkington D, Rahman MZ, Mullin PJ, Jackson P.                 2006;11(3):185-9.
  Chlordiazepoxide versus Methadone in opiate withdrawal: a                San 1990 {published data only}
  preliminary double blind trial. Drug and Alcohol Dependence
  1989;23(1):63-71.                                                           * San L, Camì J, Peri JM, Mata R, Porta M. Efficacy of clonidine,
                                                                              guanfacine and methadone in the rapid detoxification of heroin
Gerra 2000 {published data only}                                              addicts: a controlled clinical trial. British Journal of Addiction
  Gerra G, Zaimovic A, Rustichelli P, Fontanesi B, Zambelli U,                1990;85(1):141-7.
  Timpano M, et al. Rapid opiate detoxification in outpatient                 San L, Camì J, Peri JM, Mata R, Porta M. Success and Failure
  treatment: relationship with naltrexone compliance. Journal of              at inpatient heroin detoxification. British Journal of Addiction
  Substance Abuse Treatment 2000;18(2):185-91.                                1989;84(1):81-7.
Howells 2002 {published data only}                                         San 1992 {published data only}
  Howells C, Allen S, Gupta J, Stillwell G, Marsden J, Farrel M.              San L, Camì J, Fernandez T, Olle JM, Peri JM, Torrens M.
  Prison based detoxification for opioid dependence: a                        Assessment and management of opioid withdrawal symptoms
  randomised double blind controlled trial of lofexidine and                  in buprenorphine-dependent subjects. British Journal of
  methadone. Drug and Alcohol Dependence 2002;67:169-76.                      Addiction 1992;87(1):55-62.
Jiang 1993 {published data only}                                           San 1994 {published data only}
  Jiang Z. Rapid detoxification with clonidine for heroin                     San L, Fernandez T, Camì J, Gossop M. Efficacy of methadone
  addiction. A comparative study on its efficacy vs methadone.                versus methadone and guanfacine in the detoxification of
  Chinese Journal of Neurology and Psychiatry 1993;26(1):10-3.                heroin addicted patients. Journal of Substance Abuse Treatment
Kleber 1985 {published data only}                                             1994;11(5):463-9.

  * Kleber HD, Riordan CE, Rounsaville B, Kosten T, Charney D,             Seifert 2002 {published data only}
  Gaspari J, et al. Clonidine in outpatient detoxification from               Seifert J, Metzner C, Paetzold W, Borsutzky M, Ohlmeir M,
  methadone maintenance. Archives of General Psychiatry                       Passie T, et al. Mood and affect during detoxification of opiate
  1985;42(4):391-4.                                                           addicts: a comparison of buprenorphine versus methadone.
  Kosten RT, Rounsaville J, Kleber HD. Relationship of depression             Addiction Biology 2005;10(2):157-64.
  to clonidine detoxification of opiate addicts. Comprehensive                * Seifert J, Metzner C, Paetzold W, Borsutzky M, Passle T,
  Psychiatry 1984;25(5):503-8.                                                Rollnik J, et al. Detoxification of opiate addicts with multiple
  Kosten TR, Rounsaville BJ, Kleber HD. Comparison of                         drug abuse: a comparison of buprenorphine vs methadone.
  clinician ratings to self reports of withdrawal during clonidine            Pharmacopsychiatry 2002;35:159-64.


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      19
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                    Page 21 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 23 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Sorensen 1982 {published data only}
  Sorensen JL, Hargreaves WA, Weinberg JA. Withdrawal                      References to studies excluded from this review
  from heroin in three or six weeks. Comparison of methadyl                Albizu-Garcia 2012 {published data only}
  acetate and methadone. Archives of General Psychiatry
                                                                              Albizu-Garcia CE, Caraballo JN, Caraballo-Correa G, Hernandez-
  1982;39(2):167-71.
                                                                              Viver A, Roman-Badenas L. Assessing need for medication-
Steinmann 2007 {published data only}                                          assisted treatment for opiate-dependent prison inmates.
                                                                              Substance Abuse 2012;33(1):60-9.
  * Steinmann C, Artmann S, Henneberg B, Paul HW. Should
  methadone or buprenorphine be preferred for opiate                       Bakhshani 2008 {published data only}
  detoxification?: [Methadon-Racemat versus Buprenorphin
                                                                              Bakhshani NM, Lashkaripour K, Sadjadi SA. A randomised
  zur stationären Entgiftungsbehandlung Opiatabhängiger].
                                                                              effectiveness trial of methadone, TENS and methadone
  Psychiatrische Praxis 2007;34(S1):103-5.
                                                                              plus TENS in management of opiate withdrawal symptoms.
  Steinmann C, Artmann S, Schachtschneider A, Paul HW.                        Journal of the Pakistan Medical Association 2008; Vol. 58, issue
  Methadone versus buprenorphine for inpatient detoxification                 12:667-71.
  treatment [Methadon-Racemat versus Buprenorphin zur
                                                                           Bearn 1998 {published data only}
  stationaren Entgiftungsbehandlung]. Sucht 2008;54(4):217-21.
                                                                              Bearn J, Gossop M, Strang J. Accelerated lofexidine treatment
Tennant 1975 {published data only}                                            regimen compared with conventional lofexidine and
  Tennant S Jr, Russel BA, Casas SK, Bleick RN. Heroin                        methadone treatment for inpatient opiate detoxification. Drug
  detoxification. A comparison of propoxyphene and methadone.                 and Alcohol Dependence 1998;50(3):227-32.
  JAMA 1975;232(10):1019-23.
                                                                           Bearn 2008 {published data only}
Umbricht 2003 {published data only}                                           Bearn J, Swami A, Stewart D, Atnas C, Giotto L, Gossop M.
  Umbricht A, Hoover DR, Tucker MJ, Leslie JM, Chaisson RE,                   Auricular acupuncture as an adjunct to opiate detoxification
  Preston KL. Opioid detoxification with buprenorphine, clonidine             treatment: Effects on withdrawal symptoms. Journal of
  or methadone in hospitalized heroin dependent patients with                 Substance Abuse Treatment 2008; Vol. 36, issue 3:345-9.
  HIV infection. Drug and Alcohol Dependence 2003;69:263-72.
                                                                           Bell 2009 {published data only}
Washton 1981 {published data only}                                            Bell J, Shearer J, Ryan A, Graham R, Korompay K, Rizzo S, et
  * Washton AM, Resnick RB. Clonidine versus methadone for                    al. The acceptability, safety, and tolerability of methadone/
  opiate detoxification. Lancet 1980;2(8207):1297.                            naloxone in a 50:1 ratio. Experimental and Clinical
                                                                              Psychopharmacology 2009; Vol. 17, issue 3:146-53.
  Washton AM, Resnick RB. Clonidine vs methadone for opiate
  detoxification: double-blind outpatient trials. In: Harris LS            Bickel 1988 {published data only}
  editor(s). NIDA Research Monograph. Vol. 34, Washington DC:                 Bickel WK, Stitzer ML, Bigelow GE, Liebson IA, Jasinski DR,
  Department of Health and Human Services, 1981:89-94.                        Johnson RE. A clinical trial of buprenorphine: comparison with
                                                                              methadone in the detoxification of heroin addicts. Clinical
Wright 2011 {published data only}                                             Pharmacology and Therapeutics 1988;43(1):72-8.
  Sheard L, Wright NM, Adams CE, Bound N, Rushforth B, Hart R,
  et al. The Leeds Evaluation of Efficacy of Detoxification Study          Brewin 1989 {published data only}
  (LEEDS)Prisons Project Study: protocol for a randomised                     Brewin CR, Bradley C. Patient preference and randomised
  controlled trial comparing methadone and buprenorphine for                  clinical trials. BMJ 1989;299:313-5.
  opiate detoxification. Trials 2009;10:53.
                                                                           Bux 1993 {published data only}
  * Wright NM, Sheard L, Adams CE, Rushforth BJ, Harrison W,                  Bux DA, Iguchi MY, Lidz V, Baxter RC, Platt JJ. Participation
  Bound N, et al. Comparison of methadone and buprenorphine                   in an outreach-based coupon distribution program for free
  for opiate detoxification (LEEDS trial): a randomised controlled            methadone detoxification. Hospital and Community Psychiatry
  trial. The British Journal of General Practice: the journal of the          1993;44(11):1066-72.
  Royal College of General Practitioners 2011;61(593):772-80.
                                                                           Byrne 2006 {published data only}
Yang 2006 {published data only}
                                                                              Byrne A, Hallinan R. Is methadone too dangerous for opiate
  Yang L, Chen J, Li L, Wen P, Zhang X. Controlled clinical study             addiction? Methadone is still needed in addiction treatments.
  on Paiduyangsheng capsule in detoxification of heroin abuse.                BMJ 2006;332(7532):53.
  Chinese Journal of Drug Abuse Prevention 2006;12(2):86-8.
                                                                           Cameron 2006 {published data only}
Zarghami 2012 {published data only}
                                                                              Cameron IM, Matheson CI, Bond CM, McNamee P, Lawrie T,
  Zarghami M, Masoum B, Shiran MR. Tramadol versus                            Robinson A, et al . Pilot randomised controlled trial of
  methadone for treatment of opiate withdrawal: a double                      community pharmacy administration of buprenorphine
  blind, randomised, clinical trial. Journal of Addictive Diseases            versus methadone. International Journal of Pharmacy Practice
  2012;31:112-7.                                                              2006;14(4):243-8.

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                   20
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 22 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 24 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                                Cochrane Database of Systematic Reviews


Critchlow 2006 {published data only}                                       Gossop 1989A {published data only}
  Critchlow G, Nadeem H. Abstinence-oriented treatment for                    Gossop M, Griffiths P, Bradley B, Strang J. Opiate withdrawal
  opiate addiction. British Journal of Psychiatry 2006;188:292-3.             symptoms in response to 10 day and 21 day methadone
                                                                              withdrawal programmes. British Journal of Psychiatry
Dawe 1991 {published data only}                                               1989;154:360-3.
  Dawe S, Griffiths P, Gossop M, Strang J. Should opiate addicts be
  involved in controlling their own detoxification? A comparison           Green 1988 {published data only}
  of fixed versus negotiable schedules. British Journal of Addiction          Green L, Gossop M. Effects of information on the opiate
  1991;86(8):977-82.                                                          withdrawal syndrome. British Journal of Addiction
                                                                              1988;83(3):305-9.
De Los Cobos 2000 {published data only}
  De Los Cobos JP, Duro P, Trujols J, Tejero A, Batle F, Ribalta E,        Greenwald 2006 {published data only}
  et al. Methadone tapering plus amantadine to detoxify heroin                Greenwald MK. Early impact of methadone induction for heroin
  dependent inpatients with or without an active cocaine use                  dependence: differential effects of two dose sequences in
  disorder: two randomised controlled trials. Drug and Alcohol                a randomised controlled study. Experimental and Clinical
  Dependence 2001;63:187-95.                                                  Psychopharmacology 2006;14(1):52-67.

Deniker 1975 {published data only}                                         Gruber 2008 {published data only}
  Deniker P, Loo H, Zarifian E, Cuche H. A french experience                  Gruber VA, Delucchib KL, Kielsteinc A, Batkid SL. A randomised
  with methadone [A propos d'une expèrience française de la                   trial of six-month methadone maintenance with standard or
  mèthadone]. Encéphale 1975;1(1):75-91.                                      minimal counselling versus 21-day methadone detoxification.
                                                                              Drug and Alcohol Dependence 2008;94(1-3):199-206.
Dijkstra 2010 {published data only}
  Dijkstra BA, De Jong CA, Wensing M, Krabbe PF, van                       Hall 1979 {published data only}
  der Staak CP. Opioid detoxification: from controlled clinical               Hall SM, Bass A, Hargreaves WA, Loeb P. Contingency
  trial to clinical practice. The American Journal on Addictions              management and information feedback in outpatient heroin
  2010;19(3):283-90.                                                          detoxification. Behavior Therapy 1979;10:443-51.

Ebner 2004 {published data only}                                           Hall 2008 {published data only}
  Ebner R, Schreiber W, Zierer C. Buprenorphine or methadone                  Hall WD, Mattick RP. Oral substitution treatments for opioid
  for detoxification of young opioid addicts? [Buprenorphin oder              dependence. Lancet 2008;371(9631):2150-1.
  methadon im entzug junger opiatabhangiger?]. Psychiatrische
  Praxis 2004;31(S1):108-10.                                               Hasson 2007 {published data only}
                                                                              Hasson A, Thomas C, Jenkins J, Ling W. Buprenorphine
Fulwiler 1979 {published data only}                                           retention in the CTN START study: an unexpected observation.
  Fulwiler RL, Hargreaves WA, Bortman RA. Detoxification from                 69th Annual Scientific Meeting of the College on Problems of
  heroin using self vs physician regulation of methadone dose.                Drug Dependence. 2007.
  The International Journal of the Addictions 1979;14(2):289-98.
                                                                           Highfield 2007 {published data only}
Gerra 2004 {published data only}                                              Highfield DA, Schwartz RP, Jaffe JH, O'Grady KE. Intravenous
  Gerra G, Borella F, Zaimovic A, Moi G, Bussandri M, Bubici C, et            and intranasal heroin-dependent treatment-seekers:
  al. Buprenorphine versus methadone for opioid dependence:                   Characteristics and treatment outcome. Addiction
  predictor variables for treatment outcome. Drug and Alcohol                 2007;102(11):1816-23.
  Dependence 2004;75:37-45.
                                                                           Hser 2012 {published data only}
Gerra 2007 {published data only}                                              Hser YI, Fu L, Wu F, Du J, Zhao, M. Pilot trial of a recovery
  Gerra G, Zaimovic A, Raggi MA, Moi G, Branchi B, Moroni M, et               management intervention for heroin addicts released from
  al. Experimentally induced aggressiveness in heroin-dependent               compulsory rehabilitation in China. Journal of Substance Abuse
  patients treated with buprenorphine: comparison of patients                 Treatment 2012 April 18 [Epub ahead of print].
  receiving methadone and healthy subjects. Psychiatry Research
  2007;149(1-3):201-13.                                                    Jaffe 1972 {published data only}
                                                                              Jaffe JH, Senay EC, Schuster CR, Renault PR, Smith B,
Glasper 2008 {published data only}                                            DiMenza S. Methadyl acetate vs methadone. A double-blind
  Glasper A, Gossop M, De Wet C, Reed L, Bearn J. Influence of                study in heroin users. JAMA 1972;222(4):437-42.
  the dose on the severity of opiate withdrawal symptoms during
  methadone detoxification. Pharmacology 2008;81(2):92-6.                  JI 2007 {published data only}
                                                                              JI H, YE S, NIE Z, Zeng Y, Liu Y, XIE L, et al. Clinical research of
Goldstein 1972 {published data only}                                          withdrawal syndrome treatment with phenytoin in heroin
  Goldstein A. Heroin addiction and the role of methadone in its              addicts. Chinese Journal of Drug Abuse Prevention and
  treatment. Archives of General Psychiatry 1972;26:291-7.                    Treatment 2006;12(1):28-30.


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                          21
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                       Page 23 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 25 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Johnson 1992 {published data only}                                            detoxification: a randomized, controlled trial. Addiction Biology
  Johnson RE, Jaffe JH, Fudala PJ. A controlled trial of                      2008;14(2):204-13.
  buprenorphine treatment for opioid dependence. JAMA
                                                                           McCambridge 2006 {published data only}
  1992;267(20):2750-5.
                                                                              McCambridge J, Gossop M, Beswick T, Best D, Bearn J, Rees S,
Kheirabadi 2008 {published data only}                                         et al. In-patient detoxification procedures, treatment retention,
  Kheirabadi GR, Ranjkesh M, Maracy MR, Salehi M. Effect of add-              and post-treatment opiate use: comparison of lofexidine +
  on gabapentin on opioid withdrawal symptoms in opium-                       naloxone, lofexidine + placebo, and methadone. Drug and
  dependent patients. Addiction 2008; Vol. 103, issue 9:1495-9.               Alcohol Dependence 2007;88(1):91-5.

Krabbe 2003 {published data only}                                          McCaul 1984 {published data only}
  Krabbe PF, Koning JP, Heinen N, Laheij RJ, Van Cauter V,                    Mc Caul ME, Stitzer ML, Bigelow GE, Liebson IA. Methadone
  De Jong CA. Rapid detoxification from opioid dependence                     detoxification: effects of methadone dose versus time in
  under general anaesthesia versus standard methadone                         treatment. NIDA Research Monograph 1984;49:269-74.
  tapering: abstinence rates and withdrawal distress experiences.
                                                                           Meader 2010 {published data only}
  Addiction Biology 2003;8:349-56.
                                                                              Meader N. A comparison of methadone, buprenorphine and
Kristensen 2005 {published data only}                                         alpha2 adrenergic agonists for opioid detoxification: A mixed
  Kristensen O, Espegren O, Asland R, Jakobsen E, Lie O,                      treatment comparison meta-analysis. Drug Alcohol Dependence
  Seiler S. A randomised clinical trial of methadone vs.                      2010;108(1-2):110-4.
  buprenorphine to opioid dependants [Buprenorfin og metadon
                                                                           Mintz 1975 {published data only}
  til opiatavhengige- en randomisert studie]. Tidsskrift for Den
  Norske Laegeforening 2005;125(2):148-51.                                    Mintz J, O'Brien CP, O'Hare K, Goldschimidt J. Double-blind
                                                                              detoxification of methadone maintenance patients. The
Lal 1976 {published data only}                                                International Journal of the Addictions 1975;10(5):815-24.
  Lal B, Singh G. Experiences of a methadone detoxification
                                                                           Mitchell 2012 {published data only}
  programme for opium addicts. Drug and Alcohol Dependence
  1976;1(6):391-8.                                                            Mitchell SG, Kelly SM, Gryczynski J, Myers CP, Jaffe JH,
                                                                              O'Grady KE, et al. African American patients seeking treatment
Liu 2009 {published data only}                                                in the public sector: Characteristics of buprenorphine
  Liu TT, Shi J, Epstein DH, Bao YP, Lu L. A meta-analysis of                 vs. methadone patients. Drug and Alcohol Dependence
  acupuncture combined with opioid receptor agonists for                      2012;122(1-2):55-60.
  treatment of opiate-withdrawal symptoms. Cellular and
                                                                           Mokhber 2008 {published data only}
  Molecular Neurobiology 2009;29(4):449-54.
                                                                              Mokhber N, Soltanifar A, Talebi M. Efficacy of topiramate as an
Liu 2009a {published data only}                                               adjunct medication in heroin withdrawal: A randomized control
  Liu TT, Shi J, Epstein DH, Bao YP, Lu L. A meta-analysis                    trial. Journal of Pakistan Psychiatric Society 2008;5(1):22-6.
  of Chinese herbal medicine in treatment of managed
                                                                           Neale 2005 {published data only}
  withdrawal from heroin. Cellular and Molecular Neurobiology
  2009;29(1):17-25.                                                           Neale J, Robertson M. Recent life problems and non-fatal
                                                                              overdose among heroin users entering treatment. Addiction
Lobmaier 2010 {published data only}                                           2005;100(2):168-75.
  Lobmaier P, Gossop M, Waal H, Bramness J. The
                                                                           O'Connor 1997 {published data only}
  pharmacological treatment of opioid addiction--a clinical
  perspective. European Journal of Clinical Pharmacology                      O'Connor PG, Carroll KM, Shi JM, Schottenfeld RS, Kosten TR,
  2010;66(6):537-45.                                                          Rounsaville BJ. Three methods of opioid detoxification
                                                                              in a primary care setting. Annals of Internal Medicine
Madden 1986 {published data only}                                             1997;127(7):526-30.
  Madden C, Singer G, Jagoda J, Jetwa J, Croxford R. Opiate-
                                                                           Pjrek 2012 {published data only}
  seeeking behavior under conditions of methadone
  detoxification and removal. The International Journal of the                Pjrek E, Frey R, Naderi-Heiden A, Strnad A, Kowarik A, Kasper S,
  Addictions 1986;21(8):947-53.                                               et al. Actigraphic measurements in opioid detoxification
                                                                              with methadone or buprenorphine. Journal of Clinical
Maddux 1980 {published data only}                                             Psychopharmacology 2012;32(1):75-82.
  Maddux J, Desmond DP, Esaquivel M. Outpatient methadone
                                                                           Rawson 1983 {published data only}
  withdrawal for heroin dependence. American Journal of Drug
  and Alcohol Abuse 1980;7:323-33.                                            Rawson RA, Mann AJ, Tennant FS Jr, Clabough D. Efficacy of
                                                                              psychotherapeutic counselling during 21-day ambulatory
Mannelli 2008 {published data only}                                           heroin detoxification. NIDA Research Monograph 1983;43:310-4.
  Mannelli P, Patkar AA, Peindl K, Gorelick DA, Wu LT,
  Gottheil E. Very low dose naltrexone addition in opioid
Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  22
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 24 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 26 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Reed 2007 {published data only}                                            Strang 1990 {published data only}
  Reed LJ, Glasper A, de Wet CJ, Bearn J, Gossop M. Comparison                Strang J, Gossop M. Comparison of linear versus inverse
  of buprenorphine and methadone in the treatment of opiate                   exponential methadone reduction curves in the detoxification
  withdrawal: possible advantages of buprenorphine for the                    of opiate addicts. Addiction Behaviors 1990;15(6):541-7.
  treatment of opiate-benzodiazepine co dependent patients?.
  Journal of Clinical Psychopharmacology 2007;27(2):188-92.                Strang 1997 {published data only}
                                                                              Strang J, Marks I, Dawe S, Powell J, Gossop M, Richards D, et
Reilly 1995 {published data only}                                             al. Type of hospital setting and treatment outcome with heroin
  Reilly PM, Banys P, Tusel DJ, Sees KL, Krumenaker CL,                       addicts. British Journal of Psychiatry 1997;171:335-9.
  Shopshire MS. Methadone transition treatment: a treatment
  model for 180-day methadone detoxification. The International            Sullivan 2004 {published data only}
  Journal of the Addictions 1995;30(4):387-402.                               Sullivan LE, Chawarski M, O'Connor PG, Schottenfeld RS,
                                                                              Fiellin DA. The practice of office-based buprenorphine
Sees 2000 {published data only}                                               treatment of opioid dependence: is it associated with new
  Sees LK, Delucchi KL, Masson C, Rosen A, Clark HW, Robillard H,             patients entering into treatment?. Drug and Alcohol Dependence
  et al. Methadone maintenance vs 180-day psychosocially                      2005;79(1):113-6.
  enriched detoxification for treatment of opioid dependence.
  JAMA 2000;283(10):1303-10.                                               Teesson 2006 {published data only}
                                                                              Teesson M, Havard A, Ross J, Darke S. Outcomes after
Semba 2007 {published data only}                                              detoxification for heroin dependence: findings from the
  Semba RD, Ricketts EP, Mehta SF, Kirk GD, Latkin C, Galai N, et             Australian Treatment Outcome Study (ATOS). Drug and Alcohol
  al. Adherence and retention of female injection drug users in a             Review 2006;25(3):241-7.
  phase III clinical trial in inner city Baltimore. American Journal of
  Drug and Alcohol Abuse 2007;33(1):71-80.                                 Tennant 1978 {published data only}
                                                                              Tennant FS Jr, Shannon J A. Detoxification from methadone
Shaygani 2009 {published data only}                                           maintenance: double blind comparison of two methods. Drug
  Shaygani S, Waal H. Treatment of opioid withdrawal. Tidsskr Nor             and Alcohol Dependence 1978;3:85-92.
  Laegeforen 2009;129(2):114-5.
                                                                           Van Beek-Verbeek 1983 {published data only}
Sheard 2006 {published data only}                                             Van Beek-Verbeek G, Fraenkel HM, Van Ree JM. Des-gly9-[arg8]-
  Sheard L, Adams CE, Wright NM, El-Sayeh H, Dalton R,                        vasopressin may facilitate methadone detoxification of heroin
  Tompkins CNE. The Leeds Evaluation of Efficacy of                           addicts. Substance and Alcohol Actions/Misuse 1983;4(5):375-82.
  Detoxification Study (LEEDS) prisons project pilot study:
  Protocol for a randomised controlled trial comparing                     Veilleux 2010 {published data only}
  dihydrocodeine and buprenorphine for opiate detoxification.                 Veilleux JC, Colvin PJ, Anderson J, York C, Heinz AJ. A review
  Trials 2007;8(8):1-5.                                                       of opioid dependence treatment: pharmacological and
                                                                              psychosocial interventions to treat opioid addiction. Clinical
Soyka 2009 {published data only}                                              Psychology Review 2010;30(2):155-66.
  Soyka M, Zingg C. Feasability and safety of transfer from
  racemic methadone to (R)-methadone in primary care:                      Wang 1982 {published data only}
  Clinical results from an open study. World Journal of Biological            Wang RI, Kochar C, Hasegawa AT, Roh BL. Clinical comparison
  Psychiatry 2009;10(3):217-24.                                               of propoxyphene napsylate and methadone in the treatment of
                                                                              opiate dependence. NIDA Research Monograph 1982;41:253-60.
Stimmel 1982 {published data only}
  Stimmel B, Hanbury R, Cohen M. Factors affecting detoxification          Yang 2008 {published data only}
  from methadone. Journal of Psychiatric Treatment and                        Yang Z, Shao YCC, Li S J, Qi JLL, Zhang MJJ, Hao W, et al.
  Evaluation 1982;4:377-81.                                                   Medication of l-tetrahydropalmatine significantly ameliorates
                                                                              opiate craving and increases the abstinence rate in heroin users:
Stotts 2012 {published data only}                                             a pilot study. Acta Pharmacologica Sinica 2008;29(7):781-8.
  Stotts AL, Green C, Masuda A, Grabowski J, Wilson K,
  Northrup TF, et al. A Stage I pilot study of acceptance and              Zeng 2005 {published data only}
  commitment therapy for methadone detoxification. Drug and                   Zeng X, Lei L, Lu Y, Wang Z. Treatment of heroinism with
  Alcohol Dependence 2012;Mar 14:Epub ahead of print.                         acupuncture at points of the Du Channel. Journal of Traditional
                                                                              Chinese Medicine 2005;25(3):166-70.
Strain 1993 {published data only}
  Strain EC, Stitzer M, Liebson IA, Bigelow GE. Dose response              Ziaadini 2011 {published data only}
  effects of methadone in the treatment of opioid dependence.                 Ziaadini H, Parvaresh N, Afshar N, Hoseinian SM, Sarhadi R,
  Annals of Internal Medicine 1993;119(1):23-7.                               Hahdoost AA. Comparison of the outcomes of three
                                                                              detoxification methods (clonidin, methadon, rapid) in opioid-
                                                                              dependents referred to kerman shaheed beheshti hospital in


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    23
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 25 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 27 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


  a 6-month follow- up. Journal of Kerman University of Medical            Hall 1999
  Sciences 2011;18(3):246-59.                                                 Hall W, Lynskey M, Degenhardt L. Heroin use in Australia: its
                                                                              impact on public health and public order. NDARC Monograph
                                                                              No. 42. Sydney, National Drug and Alcohol Research Centre
Additional references                                                         1999.
Bradley 1987
                                                                           Handelsman 1987
  Bradley BP, Gossop M, Phillips GT, Legarda JJ. The development
  of an Opiate Withdrawal Scale (OWS). British Journal of                     Handelsman L, Cochrane KJ, Aronson M. Two new rating scales
  Addiction 1987;82:1139-42.                                                  for opiate withdrawal. American Journal of Drug and Alcohol
                                                                              Abuse 1987;13:293-308.
Dekkers 2009
                                                                           Higgins 2008
  Dekkers OM, von Elm E, Algra A, Romijn JA, Vandenbroucke JP.
  How to assess the external validity of therapeutic trials: a                Higgins JPT, Green S (editors). The Cochrane Collaboration,
  conceptual approach. International Journal of Epidemiology                  2008. Cochrane Handbook for Systematic Reviews of
  2009;39:89-94.                                                              Interventions Version 5.0.0 [updated February 2008]. Available
                                                                              from www.cochrane-handbook.org..
EMCDDA 2011
                                                                           Himmelsbach 1941
  European Monitoring Centre for Drugs and Drug Addiction
  Annual report 2011: the state of the drugs problem in                       Himmelsbach CK. The morphine abstinence syndrome,
  EuropeLuxembourg. Publications Office of the European Union,                its nature and treatment. Annals of Internal Medicine
  available at www.emcdda.europa.eu. [DOI: 10.2810/44330]                     1941;15:829-39.

Gerra 1995                                                                 Himmelsbach 1942
  Gerra G, Marcato A, Cavaccari R, Fontanesi B, Delsignore R,                 Himmelsbach CK. Clinical studies of drug addiction: physical
  Fertonani G, et al. Clonidine and opiate receptor antagonists in            dependence, withdrawal and recovery. Archives of Internal
  the treatment of heroin addiction. Journal of Substance Abuse               Medicine 1942;69:766-72.
  treatment 1995;12:35-41.
                                                                           Jaffe 1990
Gossop 1987                                                                   Jaffe J. Drug addiction and drug abuse. In: A Gilman, T
  Gossop M, Bradley B, Phillips GT. Investigation of withdrawal               Rall, A Nies, P Taylor editor(s). The Pharmacological Basis
  symptoms shown by opiate addicts during and subsequent to a                 of Therapeutics. 8th edition. New York: Pergamon Press,
  21 day inpatient methadone detoxification procedure. Addictive              1990:522-73.
  Behaviors 1987;12:1-6.
                                                                           Kolb 1938
Gossop 1989B                                                                  Kolb L, Himmelsbach CK. Clinical studies of drug addiction III.
  Gossop M, Green L, Phillips G, Bradley B. Lapse, relapse and                American journal of Psichiatry 1938;94:759-99.
  survival among opiate addicts after treatment. British Journal of
                                                                           Peachey 1988
  Psychiatry 1989;154:348-53.
                                                                              Peachey J, Lei H. Assessment of opioid dependence with
Gossop 1990                                                                   naloxone. British Journal of Addictions 1988;83:193-201.
  Gossop M. The development of a Short Opiate Withdrawal Scale
                                                                           Powell 1990
  (SOWS). Addictive Behaviors 1990;15:487-90.
                                                                              Powell J, Gray JA, Bradley BP, Kasvikis Y, Strang J, Barratt L, et
Gowing 2008                                                                   al. The effects of cue exposure to drug-related cues in detoxified
  Gowing L, Ali R, White J. Alpha2 adrenergic agonists                        opiate addicts: a theoretical review and some new data.
  for the management of opioid withdrawal. Cochrane                           Addictive Behavior 1990;15:339-54.
  Database of Systematic Reviews 2008, Issue 3. [DOI:
                                                                           Schubert 1984
  10.1002/14651858.CD002024.pub3]
                                                                              Schubert H, Fleischacker W, Meise V, Theohar C. Preliminary
Guyatt 2008                                                                   results of guanfacine treatment of acute opiate withdrawal.
  Guyatt GH, Oxman AD, Vist GE, Kunz R, Falck-Ytter Y, Alonso-                American Journal of Psichiatry 1984;141:1271-3.
  Coello P, et al. GRADE: an emerging consensus on rating
                                                                           UNODC 2011
  quality of evidence and strength of recommendations. BMJ
  2008;336(7650):924-6.                                                       UNODC, World Drug Report, 2011. Retrieved May 18, 2012, from
                                                                              the United Nation Office on Drug and Crime web site at: http://
Haertzen 1968                                                                 www.unodc.org.
  Haertzen CA, Meketon MJ. Opiate withdrawal measured by the
                                                                           Valliant 1988
  Addiction Research Center Inventory (ARCI). Diseases of the
  Nervous sSystem 1968;29:450-5.                                              Valliant GE. What does long-term follow-up teach us about
                                                                              relapse and prevention of relapse in addiction?. British Journal
                                                                              of Addiction 1988;83:1147-57.
Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                     24
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 26 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 28 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


Ward 1992                                                                     Database of Systematic Reviews 2003, Issue 2. [DOI:
  Ward J, Mattick RP, Hall W. Key Issues in Methadone                         10.1002/14651858.CD003409.pub2]
  Maintenance Treatment. Sydney: New South Wales University
                                                                           Amato 2005
  Press, 1992.
                                                                              Amato L, Davoli M, Minozzi S, Ali R, Ferri M. Methadone at
Wesson 2003                                                                   tapered doses for the management of opioid withdrawal.
  Wesson DR, Ling W. The Clinical Opiate Withdrawal Scale                     Cochrane Database of Systematic Reviews 2005, Issue 3. [DOI:
  (COWS). Journal of Psychoactive Drugs 2003;35(2):253-9.                     10.1002/14651858.CD003409.pub3]


References to other published versions of this review                      * Indicates the major publication for the study

Amato 2003
  Amato L, Davoli M, Ferri M, Ali R. Methadone at tapered
  doses for the management of opioid withdrawal. Cochrane

CHARACTERISTICS OF STUDIES

Characteristics of included studies [ordered by study ID]

Bearn 1996
 Methods                          Randomised controlled trial. Setting: inpatient treatment.

 Participants                     86 users of heroin, methadone or both; opioid dependent by DSM-IV, drug use confirmed by urine test.
                                  (1) 44, (2) 42; (1) 86%, (2) 74% male. 37/86 also used benzodiazepines. Mean duration opioid use 10.5 Y.
                                  Mean age 31.7 Y. Groups similar.
                                  Excl. cr: major psychiatric or physical illness, pregnant or taking neuroleptic or antidepressant medica-
                                  tion.

 Interventions                    Stabilised on methadone (around 60 mg/day) for 3 days prior to detoxification, then: (1) Methadone,
                                  starting dose variable, tapered over 10 days. (2) Lofexidine,initial dose 0.6 mg/day until day 4, main-
                                  tained at 2 mg/day for 3 days, then tapered over 3 days. Both drugs administered twice daily. Diazepam
                                  3 days stabilisation then tapered over 21 days for those co dependent on benzodiazepines.
                                  Scheduled duration of the study 20 days (10-day treatment program followed by 10 day-rehabilitation
                                  program). Country of origin: Europe (UK).

 Outcomes                         Completion rate as number completing 20 days treatment. Acceptability of the treatment as daily with-
                                  drawal score (graph) and as mean morning and evening daily blood pressure (graph) and number expe-
                                  riencing dizziness.

 Notes                            SOWS (10 items, 0-3 severity) completed daily by participants.
                                  Compliance corroborate by urine screening three times/week.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  "after the stabilisation period, ..patients randomly assigned to either
 and personnel (perfor-                                     methadone syrup and placebo tablets or placebo syrup and lofexidine tablet".
 mance bias)
 All outcomes




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  25
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 27 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 29 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Bearn 1996   (Continued)

 Blinding of outcome as-          Low risk                  "a dedicated worker who did not have clinical contact with the patients had
 sessment (detection bias)                                  exclusive knowledge of urine drug screen.."
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Buydens-Branchey 2005
 Methods                          Randomised controlled trial. Setting: inpatient

 Participants                     31 hospitalised heroin addicts (DSM IV), all males. 31 randomised, data presented on 29: 2 participants
                                  in the placebo group requested to discontinue. Age 48.3 years.12 Afroamerican, 10 Caucasian, 7 His-
                                  panic. Mean age of starting regular heroin use: 24.6 years 15 iv; mean daily heroin use 0.62 g. 14 in the
                                  past had participated in MMT.
                                  Incl.c: used heroin daily for at least the prior 6 months, using al least 2.5 g/week of heroin; physical de-
                                  pendence on opiates; urine samples positive for opiates; expressed willingness to participate in an
                                  RCT.
                                  Excl. c: current or past psychiatric disorder; evidence of significant neurologic, gastrointestinal, hepat-
                                  ic, cardiovascular, renal, endocrine or haematologic disease; seropositive status for HIV.

 Interventions                    (1) methadone, 8 participants; (2) placebo, 8 participants; (3) buspirone 30 mg, 8 participants; (4) bus-
                                  pirone 75 mg, 7 participants. Scheduled duration of the study 12 days. Country of origin: USA

 Outcomes                         Completion of treatment; Assessment of withdrawal symptoms (SOWS and OOWS)

 Notes                            31 randomised, data presented on 29: 2 participants in the placebo group requested to discontinue.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method of allocation not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  staff, participants blind to treatment
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to treatment
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          High risk                 data presented for the 29/31 participants who remained in the study
 (attrition bias)
 All outcomes




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      26
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 28 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 30 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Camí 1985
 Methods                          Controlled clinical trial. Setting: inpatient treatment, no phone calls or visitors. Detoxification preceded
                                  admission to drug-free therapeutic community.

 Participants                     45 users of heroin, dependent by DSM-III-R. Of 30 who completed study, 24 male. (1) 15, (2) 15. Mean
                                  age 23.5 Y. Mean heroin use 4.2 Y. Mean previous supervised withdrawal attempts 1.8.

 Interventions                    (1) Methadone 30-45 mg/day. Initial dose based on patient's weight and heroin consumed in last
                                  month.(2) Clonidine 0.9-1.35 mg/day, Both drugs given every 8 hours and tapered over 10 days. Fluni-
                                  trazepam and acetylsalicylic acid as adjunct medications. Psychoterapeutic support for all. Naloxone
                                  challenges (0.4 mg ) on day of discharge. Scheduled duration of the study 8-10 days. Country of origin:
                                  Europe (Spain)

 Outcomes                         Analysis based on 30/45 who completed 12 days of treatment. Acceptability of the treatment as per-
                                  centage of mean positive symptoms and as mean adverse effects and mean changes in heart rates 2/
                                  daily.

 Notes                            Withdrawal rated daily by nurses (19 withdrawal signs, 17 adverse effects rated present/absent). Pa-
                                  tients completed State-Trait Anxiety Inventory Questionnaire on days 1, 2, 3, 4, 7 & 10. Nurses measured
                                  blood pressure, heart rate and axillary temperature daily at 9 AM and 5 PM. Participants monitored by
                                  random urine screening.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  stated as double blind
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  stated as blind
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Dawe 1995
 Methods                          Randomised controlled trial. Setting: inpatient treatment.

 Participants                     16 users of heroin, (1) 7 (2) 9. Mean age 29 Y., mean use of heroin 8 Y. Groups stated as similar.

 Interventions                    (1) Methadone tapered by linear reduction, mean starting dose 57.2 (range 35-85) mg/day. (2) Clonidine
                                  oral, maximum 0.12 mg/day. (1) detoxification ward (2) behavioural psychotherapy ward. Scheduled
                                  duration of the study 13 days. Country of origin: Europe (UK)




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  27
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 29 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 31 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                           Cochrane Database of Systematic Reviews


Dawe 1995    (Continued)

 Outcomes                         Acceptability of the treatment as min & max withdrawal scores; mean of withdrawal symptoms, nega-
                                  tive and positive craving at time of maximum and minimum withdrawal. Drop-outs rates not reported.

 Notes                            Symptom Checklist used to assess physical symptoms of opiate withdrawal. Craving Questionnaire.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  clinical staff and patients blind to treatment, blind maintained with placebo
 and personnel (perfor-                                     syrup and tablets
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Unclear risk              results on all randomised participants
 (attrition bias)
 All outcomes




Drummond 1989
 Methods                          Randomised controlled trial. Randomisation: Blindness: Placebos used to maintain blind. Setting: inpa-
                                  tient treatment, 3 hospitals involved.

 Participants                     33 heroin users selected, 9 excluded, 24 treated; 85% injectors, mean dose 0.8 +/- 0.6 g/day. 54.2%
                                  male, most used cannabis regularly or occasionally, 3/24 used benzodiazepines regularly. Mean age
                                  24.9 Y., mean duration of drug use 4.7 Y.; Excl. cr.= serious physical illness. Groups similar.

 Interventions                    (1) Methadone, initial dose 20 mg/day plus more if needed. (2) Chlordiazepoxide, initial dose 200
                                  mg/day plus more if needed. Patients chose rate of dose reduction, discharge 2 days after final dose.
                                  Scheduled duration of the study 14 days. Country of origin: Europe (UK).

 Outcomes                         Completion rate as rate of drop-outs and length of treatment. Acceptability of the treatment as mean
                                  total subjective and objective withdrawal scores and as mean heart rate, mean pupil size, mean tem-
                                  perature (all graph). Results at follow-up as urine screening, craving and mood measures, naltrexone
                                  compliance and relapse rate for 6 months.

 Notes                            Patients rated expected withdrawal at entry, 16-item SMQ daily. In addiction Objective Opiate With-
                                  drawal scale. Nurses recorded physiological measures & 10 items scale daily. Rating instruments com-
                                  pleted by subjects & nurses. Random urine testing. Study across 3 hospitals. Rating reliability con-
                                  firmed, training to ensure consistent application.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement



Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 28
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                 Page 30 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 32 of 61 PageID #:1196
         Cochrane                Trusted evidence.
                                 Informed decisions.
         Library                 Better health.                                                            Cochrane Database of Systematic Reviews


Drummond 1989      (Continued)

 Random sequence genera-             Unclear risk             method not reported
 tion (selection bias)

 Allocation concealment              Low risk                 random allocation by pharmacist
 (selection bias)

 Blinding of participants            Low risk                 staff and patients blind to medication and urine screening results
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-             Unclear risk             not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data             Low risk                 results on all randomised participants
 (attrition bias)
 All outcomes




Gerra 2000
 Methods                             Randomised controlled trial. Setting: inpatient.

 Participants                        98 heroin users by DSM-IV, 71 males, aged 18 to 36 years, use of heroin from 2 to 6 years. (1) 34 (2) 32 (3)
                                     32, (1) 24 (2) 23 (3) 24 male.
                                     Excl. c.: double dependence or prolonged use of drugs other than heroin, chronic physical disorders,
                                     psychosis, recent weight loss or obesity, endocrine-neopathies and immuno deficiencies.

 Interventions                       Intravenous heroin was administered to all participants until 12 hours before treatment.
                                     (1) Methadone oral tapered from 40 mg to zero in 10 days.
                                     (2) Clonidine iv 0.150 mg in 100 mL saline/three/morning and three/afternoon for 2 days, in the follow-
                                     ing 3 days, 0.150 mg three times/day. At 11 PM clonidine 0.150 mg orally every evening/5 days.
                                     (3) Clonidine at the same doses and with the same procedures of (2) for 2 days, and oral 0.150 mg/3 on
                                     the third day; oxazepam 60 mg/day, oral baclofen 10 mg/3/day and ketoprofen 400 mg daily. During
                                     the first day of treatment naloxone injections until the full dose of 0.4 mg was attained and 5 mg orally
                                     of naltrexone syrup.
                                     In the day 2, 50 mg of oral naltrexone. In (2) & (3) blood pressure was measured every 2 hours during
                                     detoxification procedure.
                                     Scheduled duration of the study 10 days. Country of origin: Europe (Italy).

 Outcomes                            Acceptability of the treatment as mean scores of withdrawal symptoms daily and negative and positive
                                     craving scores. Use of primary substance as percentage of positive urine controls. (All graph). Results at
                                     follow-up as rate of patients who accepted and continued naltrexone treatment (graph) and percent-
                                     age of patients who relapsed in heroin dependence.
                                     All participants were admitted to extended naltrexone treatment after detoxification.

 Notes                               Urinary tests performed daily during detox. period. Withdrawal symptoms evaluated by the same ob-
                                     server daily (9 signs, severity 0-5). Craving Scale rated from patients at the beginning and following the
                                     treatment.

 Risk of bias

 Bias                                Authors' judgement       Support for judgement

 Random sequence genera-             Unclear risk             method not reported
 tion (selection bias)

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                         29
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                             Plaintiff's Exhibit 17                                   Page 31 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 33 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Gerra 2000   (Continued)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         High risk                 no information, apparently no blindness
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          High risk                 no information, apparently no blindness
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Howells 2002
 Methods                          Randomised controlled trial. Setting: inpatient treatment.

 Participants                     76 heroin-dependent by DSM IV, were eligible, 68 treated. (1) 36 (2) 32. Mean age (1) 30.5 years, (2) 29.8;
                                  time from first use of heroin (1) 9.5 (2) 8.8. Past month use of other substances for all participants: ben-
                                  zodiazepine 67.6%, amphetamine, 5%, non prescribed methadone 5%, cocaine 1%, crack 2%. Excl c.:
                                  serious major psychiatric illness, serious physical illness.

 Interventions                    (1) Methadone 30 mg/day 1, 25 mg/day days 2 and 3, 20 mg/day days 4 and 5, then tapered to 0 in 10
                                  days. (2) Lofexidine 0.6 mg day 1, increased of 0.4 mg/day until day 4, 2 mg/day for three days, next 3
                                  days dose tapered by 0.4 mg/day. Scheduled duration of the study 10 days. Country of origin: Europe
                                  (UK).

 Outcomes                         Completion rate as failure to complete detoxification. Acceptability of the treatment as withdrawal
                                  symptom severity, rates and timing of withdrawal.
                                  Other: severity of psychological aspects of drug dependence.

 Notes                            Withdrawal Problems Scale, Short Opiate Withdrawal Scale both self-rated daily. Severity of Dependen-
                                  cy Scales. Hypotension, lying and sitting blood pressure, heart rate measured twice daily.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Low risk                  random allocation by pharmacist
 (selection bias)

 Blinding of participants         Low risk                  staff and patients blind to medication
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  stated as blind
 sessment (detection bias)
 All outcomes


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      30
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 32 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 34 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                           Cochrane Database of Systematic Reviews


Howells 2002    (Continued)

 Incomplete outcome data          Unclear risk              results on all randomised participants
 (attrition bias)
 All outcomes




Jiang 1993
 Methods                          Randomised controlled trial. Not all participants had entered treatment voluntarily. Setting: inpatient
                                  treatment in 5 different rehabilitation centres.

 Participants                     200 heroin users, dependent by DSM-III-R. 100 allocated to each group. (1) 73% (2) 82% male. (1) 80 (2)
                                  67 using orally only, others iv or iv and oral.
                                  Men age (1) 24.9 (2) 24.7. No previous treatments (1) 79% (2) 63%. Duration of addiction (1) 16.1 (2) 15.2
                                  months. At admission time since last drug intake (1) 8.7 hours(2) 10.7. No demographics differences. Ex-
                                  cl. cr.: concurrent medical condition, infectious diseases, mental illnesses.

 Interventions                    (1) Methadone, max days 1-2 then tapered and ceased after day 12; mean max dose day 2 = 21.6 mg.
                                  (2) Clonidine, "sufficient" dose days 1-4, tapered days 5-8, ceased after day 11; mean max dose day 2 =
                                  1.05 mg.
                                  For both drugs initial dose dependent on body weight, physical condition, heroin intake previous week.
                                  Dose titrated against withdrawal and side effects. Scheduled duration of the study: 12 days. Country of
                                  origin: China

 Outcomes                         Acceptability of the treatment as mean daily withdrawal score and as total scores of undesirable side
                                  effects. Other: score variation in Hamilton Anxiety test. No drop outs reported. Endpoint of naloxone
                                  challenge used for only half of participants.

 Notes                            Report in Chinese, English translation obtained. Symptoms and vital signs assessed daily using Him-
                                  melsbach scale as guide; 21 designated symptoms and vital signs also assessed.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Unclear risk              no information on blinding
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              no information on blinding
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Unclear risk              results on all randomised participants
 (attrition bias)
 All outcomes




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 31
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                 Page 33 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 35 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


Kleber 1985
 Methods                          Randomised controlled trial. Setting: outpatient treatment; component of multi-centre study.

 Participants                     49 opiate addicts >- 6 mo. receiving methadone 20 mg/day or less, (1) 25 (2) 24, 76% males, mean age
                                  29.5 Y., mean length of addiction 10.0 Y. Groups similar.

 Interventions                    (1) Methadone, initial dose 20 mg/day, single daily oral dose tapered by 1 mg/day.
                                  (2) Clonidine oral, initial dose 0.3 mg/day in 3 divided doses; by day 6, gradual increase to max 1 mg/
                                  day; from day 11, tapered by 20-25% per day. Chloral hydrate as adjunct medication. Scheduled dura-
                                  tion of the study 30 days. Country of origin: USA.

 Outcomes                         Completion rate as number of drop-outs and percentages of success rates. Acceptability of the treat-
                                  ment as mean withdrawal scores at baseline and weeks 1-2-3-4; rates of withdrawal symptoms (graph),
                                  comparison of withdrawal characteristics of success and failure in the two groups, incidence and char-
                                  acteristics of side effects and number using sleep medication. Results at follow-up at 1, 3, 6 months as
                                  naloxone challenge rates. Other: Scores of Beck Depression inventory and of ASI.

 Notes                            Withdrawal rated by nurses (24 items, 0-3 severity) and participants (31 items, 1-4 severity). Side effects
                                  rated by physicians and nurses. Successful detoxification, the main outcome, was defined as a) having
                                  10 days following the last dose of study methadone in which no illicit opiate use is reported, or b) pass-
                                  ing a naloxone test.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  participants and staff blind to treatment, blind maintained with placebo
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  stated as blind
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Unclear risk              ITT analysis
 (attrition bias)
 All outcomes




Madlung-Kratzer 2009
 Methods                          Randomised controlled trial. Setting : inpatient at 3 psychiatric hospitals.

 Participants                     202 patients male and female opioid dependents (age > 18 years) willing to undergo detoxification from
                                  maintenance therapy in order to reach abstinence.who (confirmed diagnosis of opioid addiction ac-
                                  cording to ICD-10 criteria) Incl.c: alcohol consumption of < 100 g/day during the last 4 weeks; reliable
                                  contraceptive methods (hormonal,non-hormonal) for female patients of childbearing potential. Occa-
                                  sional (but not daily) consumption of cocaine was acceptable. Exc criteria: Patients were excluded from
                                  the study if they had clinically significant somatic illness (except hepatitis), acute psychotic illnesses
                                  (i.e. known schizophrenia or major depression with suicidal intent) or known contraindications to mor-
                                  phine or methadone. Patients were also excluded if they had received maintenance treatment with

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 32
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 34 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 36 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Madlung-Kratzer 2009      (Continued)
                                  other opioids (e.g. buprenorphine, codeine derivatives) or were unwilling to follow investigator instruc-
                                  tions.

 Interventions                    (1) SROM: N= 102; (2) methadone: N = 100 both tapered. Scheduled duration of the study: 16 days.
                                  Country of origin: Austria.

 Outcomes                         Completion rate, changes in signs and symptoms of opioid withdrawal [12-item German version of the
                                  Short Opioid Withdrawal Scale (SOWS)] [20] assessed
                                  on days 0, 3, 7, 10, 14, 18 and 22 by patient self-rating; somatic and psychological symptoms [Symp-
                                  tom Checklist (SCL-90-R)] [21] assessed on days 0, 7, 14 and 22,from which global symptom scale scores
                                  were calculated; craving for heroin, alcohol, benzodiazepines, cocaine and cannabis (rated by patients
                                  on a visual analogue scale: 0 mm = no craving, 100 mm = most intense craving) assessed on days 0, 3, 7,
                                  10, 14, 18 and 22; adverse events.

 Notes

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Low risk                  central stratified randomisation
 tion (selection bias)

 Allocation concealment           Low risk                  random allocation by pharmacist
 (selection bias)

 Blinding of participants         Low risk                  participants and staff blind to treatments
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  ITT analysis
 (attrition bias)
 All outcomes




Salehi 2007
 Methods                          Randomised controlled trial. Setting: outpatient

 Participants                     70 participants, all males, mean age 37 years; n. 60 married: 60; n. 33 elementary education, n. 26 high
                                  school, n.11 university degree. Duration of dependence mean 12.8 years. Groups similar. Exc cr: pres-
                                  ence of any medical disease that prohibited using tramadol and methadone, taking extra medication,
                                  polysubstance dependence, presence of any major psychiatric disorder.

 Interventions                    (1) methadone, starting dose 15 mg/day, 36 participants, ; (2) tramadol, starting dose 450 mg/day, 34
                                  participants. Both groups were treated with 0.3 mg/day of clonidine and 10 to 30 mg/day oxazepam.
                                  Scheduled duration of the study 7 days. Country of origin: Iran

 Outcomes                         Completion of treatment, Withdrawal symptoms (SOWS)

 Notes


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  33
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 35 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 37 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Salehi 2007   (Continued)

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  participants and staff blind to medication
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to medication
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




San 1990
 Methods                          Randomised controlled trial. Randomisation: method of allocation not reported. Blindness: Setting: in-
                                  patient treatment.

 Participants                     170 heroin dependent by DSM-III-R entered trial, analysis based on 90/170 who completed >-12 days of
                                  treatment. (1) 30, (2) 30, (3) 30. In each group around 80% male, mean age around 24 Y. and mean dura-
                                  tion of opiate use around 5 Y. No differences between groups
                                  Excl. c.: psychopathological antecedents before opioid addiction, signs cardiovascular diseases, previ-
                                  ous participation in clinical trial. Country of origin: Europe (Spain)

 Interventions                    Initial dose of medication dependent on weight and heroin use in previous week. (1) Methadone, mean
                                  max dose 37.3 mg/day. (2) Clonidine, mean max dose 1.05 mg/day, (3) Guanfacine, mean max dose 3.58
                                  mg/day. For all max dose given on days 2 & 3. Drugs tapered over 11 days. Benzodiazepines as adjunct
                                  medication as needed. Scheduled duration of the study 14 days.

 Outcomes                         Completion rate as mean duration in treatment, number completing detoxification, causes of failure.
                                  comparison of success and failure. Acceptability of the treatment as time course of withdrawal scores
                                  (graph), min & max withdrawal scores time, course of cardiovascular effects, mydriasis and other side
                                  effects (all graph). Other: Scores of EPQ and MMPI. Some data confounded by exclusion of early drop-
                                  outs.

 Notes                            Withdrawal and side effects rated by observers. Participants completed psychometric evaluation (MM-
                                  PI, State Trait Anxiety Inventory and Eysenck Personality Questionnaire)

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)



Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  34
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 36 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 38 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


San 1990   (Continued)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  participants and staff blind to medication, placebo used to maintain blind.
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to medication
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




San 1992
 Methods                          Randomised controlled trial. Blindness: double blind. Setting: inpatient treatment.

 Participants                     22 opioid dependent by DSM-III-R, using buprenorphine mean dose (1) 2.0 (2) 1.7 mg/day; route of as-
                                  sumption (1) 81.8% (2) 100% iv (1) 11 (2) 11 patients, 17 male, mean age (1) 28.0 (2) 29.7 Y. No differ-
                                  ences in groups.
                                  Excl. cr.: patients with methadone or heroin use detected by urine testing in 2 weeks prior to admission.

 Interventions                    (1) Methadone max dose 20 mg/day, tapered over 9-11 days. (2) Placebo.
                                  Scheduled duration of study 13 days Country of origin: Europe (Spain).

 Outcomes                         Completion rate as number who completed and numbers of patients who shifted from (2) to (1). Ac-
                                  ceptability of the treatment as individual mean daily withdrawal scores in placebo group (graph).
                                  Study confounded by 8/11 placebo-treated group being switched to methadone.

 Notes                            Opiate Withdrawal Checklist (21 items, 0-3 severity) administered by nursing staff.
                                  Data provided for placebo-treated patients only.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Low risk                  allocation by pharmacy prior to admission
 (selection bias)

 Blinding of participants         Low risk                  participants and staff blind to medication
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to medication
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  35
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 37 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 39 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


San 1992 (Continued)
 All outcomes




San 1994
 Methods                          Randomised controlled trial. Setting: inpatient treatment. Trial in two phases.

 Participants                     144 heroin dependent by DSM-III-R, mean heroin dose 656 mg/day; Group (3) introduced in phase 2. (1)
                                  75 (2) 43 (3) 26, 102 male, mean age 27.1 Y., 52% HIV+. Stated no differences between groups. Excl. cr.:
                                  history of psychiatric disorders, liver dysfunction, cardiovascular diseases, other addiction, pregnancy.

 Interventions                    Methadone, 3 divided doses, initial dose based on body weight & heroin consumption, tapered over 8
                                  days to (1) 10% (2&3) 50% of initial dose. From day 9: (1) Continued methadone taper, others switched
                                  to (2) 3 or (3)4 mg guanfacine. 59% given benzodiazepines 32% hypnotics as adjunct medication.
                                  Scheduled duration of the study 18 days. Country of origin: Europo (Spain)

 Outcomes                         Completion rate as percentage of participants remaining in the study (graph). Acceptability of the treat-
                                  ment as mean daily withdrawal scores (graph) and differences in blood pressure and heart rate. Other:
                                  mean dose diazepam, personality tests, patients' mood between groups.

 Notes                            Opiate withdrawal symptoms were measured by means of the Opiate Withdrawal Checklist which was
                                  completed by nursing staff three times a day and the Opiate Withdrawal Syndrome which was self-
                                  completed by patients once a day. Nursing staff monitored heart rate and blood pressure daily. Urine
                                  screening days 1, 4, 7, 14, 17. Psychometric tests were performed in all participants.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Low risk                  allocation by pharmacy
 (selection bias)

 Blinding of participants         Unclear risk              double blind, treating doctor blind
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              not stated if observer blind
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Seifert 2002
 Methods                          Randomised controlled trial. Randomisation: Blindness: Setting: inpatient treatment.

 Participants                     26 opioid dependent (DSM IV criteria) and abused various additional drugs. (1) 12 (2) 14; Mean age (1)
                                  31.8 (2) 31.1; Male (1) 9 (2) 13; Years of opioid abuse (1) 10.5 (2) 8.6. Excl cr: people who had participated
                                  in a structured drug research program within the previous 6 months or had active schizophrenia, active

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    36
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                    Page 38 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 40 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews


Seifert 2002    (Continued)
                                  bipolar affective disorder, active hepatic disease, active cardiovascular disease, abnormal ECG, chronic
                                  obstructive pulmonary disease, pregnancy.

 Interventions                    (1) Methadone tapered, starting dose 20 mg/day, last dose 2.5 mg/day. (2) Buprenorphine tapered
                                  starting dose 4 mg/day, last dose 0.4 mg/day. For both groups carbamazepine: days 1-6: 900 mg/day;
                                  days 7-10: 400 mg/day; days 11-14: 200 mg/day. Scheduled duration of the study 14 days. Country of
                                  origin: Europe (Germany).

 Outcomes                         Completion rate as number of non completer. Acceptability of the treatment as mean scores of SOWS
                                  and as scores of a visual analogue scale.

 Notes                            SOWS self-rate and examiner rating using a visual analogue scale. Urine sample randomly once a week.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  double blind, placebo used to maintain blind
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              not stated if observer blind
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Sorensen 1982
 Methods                          Randomised controlled trial. Setting: outpatient treatment.

 Participants                     61 heroin dependent > 80/day. All male. 53% white, 36% Hispanic, 11% other. Mean age 28.9; 33% em-
                                  ployed; 28% married; 57% arrested in last 2 Y.; 90% had prior treatment. (1A) 18 (1B) 15 (2A) 15 (2B) 13 .
                                  Groups similar on all except arrests in last 2 years. Excl. c.: life-threatening medical conditions.

 Interventions                    (1A) Methadone 30 mg increasing to 40 mg, then tapered in 6 weeks, (2A) LAAM, doses to parallel
                                  methadone.,(1B) & (2B) same but active treatment only 3 weeks. For all, 1 week stabilisation. Sched-
                                  uled duration of the study 21 days. Country of origin: USA

 Outcomes                         Completion rate as percentage of retention in treatment. Acceptability of the treatment as mean symp-
                                  tom discomfort index (graph). Use of primary substance of abuse as percentage of patients with urine
                                  samples positive for opiate (graph). Initial, stabilization and final ratings. Results at follow-up as num-
                                  ber of abstinent > 1 day after detoxification and at follow-up at 3 months: number of abstinent, sought
                                  further treatment, enrolled in MMT.




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    37
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 39 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 41 of 61 PageID #:1196
         Cochrane              Trusted evidence.
                               Informed decisions.
         Library               Better health.                                                          Cochrane Database of Systematic Reviews


Sorensen 1982    (Continued)

 Notes                             Profile of Mood State (POMS) completed wk prior treatment & day 14. Detoxification Symptom Scale
                                   (20 items) administered by researchers daily, reported as discomfort index combining frequency and
                                   severity. Two urine screens per week (random).

 Risk of bias

 Bias                              Authors' judgement       Support for judgement

 Random sequence genera-           Low risk                 Stratified by employment status
 tion (selection bias)

 Allocation concealment            Low risk                 random allocation by pharmacist
 (selection bias)

 Blinding of participants          Low risk                 double blind, doses prepared by pharmacist; placebo used to maintain blind,
 and personnel (perfor-                                     staff and participants blind
 mance bias)
 All outcomes

 Blinding of outcome as-           Low risk                 outcome assessors blind to medication
 sessment (detection bias)
 All outcomes

 Incomplete outcome data           Unclear risk             results on 86% of participants available 12 weeks after intake
 (attrition bias)
 All outcomes




Steinmann 2007
 Methods                           Randomised controlled trial. Setting: inpatient

 Participants                      39 opioid dependent, 31 males, mean age 27 years. EXC cr: previous detoxification treatments

 Interventions                     (1) methadone 21 participants, starting dose 60 mg/day, tapered of 2.5-5 mg/day; (2) buprenorphine,
                                   18 participants, starting dose 12-16 mg/day, tapered of 0.8-1.2 mg/day. Scheduled duration of the
                                   study 28 days. Country of origin: Europe (Germany)

 Outcomes                          Completion of treatment, withdrawal symptoms (OOWS), craving.

 Notes

 Risk of bias

 Bias                              Authors' judgement       Support for judgement

 Random sequence genera-           Unclear risk             method not reported
 tion (selection bias)

 Allocation concealment            Unclear risk             method of allocation not reported
 (selection bias)

 Blinding of participants          Unclear risk             not reported
 and personnel (perfor-
 mance bias)
 All outcomes

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                38
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                 Page 40 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 42 of 61 PageID #:1196
         Cochrane                Trusted evidence.
                                 Informed decisions.
         Library                 Better health.                                                           Cochrane Database of Systematic Reviews


Steinmann 2007     (Continued)

 Blinding of outcome as-             Unclear risk             not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data             Low risk                 results on all randomised participants
 (attrition bias)
 All outcomes




Tennant 1975
 Methods                             Randomised controlled trial. Setting: outpatient treatment, daily clinic attendance for supervised dos-
                                     ing.

 Participants                        72 heroin addict > 18 Y.; dependent by history, needle marks, positive urine test, observation of with-
                                     drawal symptoms.
                                     (1) 36 (2) 36; (1) 80.6% (2) 77.7% male; (1) 50% (2) 56% white; mean age (1) 27.1 (2) 28.5 ; mean duration
                                     heroin use years (1) 7.8 (2) 9.1; mean current daily heroin use months (1) 8.8 (2) 7.0; (1) 5.0% (2) 3.2%
                                     urine positive for amphetamines or barbiturates during treatment . No differences between groups.

 Interventions                       (1) Methadone, initial dose 24 mg daily tapered. (2) Propoxyphene napsylate, initial dose 800 mg daily,
                                     tapered. Scheduled duration of the study 21 days. Country of origin: USA.

 Outcomes                            Completion rate as number not completed treatment and mean days in treatment. Acceptability of the
                                     treatment as mean daily withdrawal scores (graph). Use of primary substance of abuse as percentage
                                     of patients with urine samples positive/negative during treatment.
                                     Results at follow-up as at 1 month: patients abstinent, relapsed, entered in MMT.

 Notes                               Intensity of withdrawal assessed daily using Himmelsbach scale (0-2+severity). 16 side effects assessed
                                     each day by same scoring system. Observed urine 2x weeks.

 Risk of bias

 Bias                                Authors' judgement       Support for judgement

 Random sequence genera-             Unclear risk             method not reported
 tion (selection bias)

 Allocation concealment              Unclear risk             method of allocation not reported
 (selection bias)

 Blinding of participants            Low risk                 staff and patients blind; medication dispensed in identical capsules and place-
 and personnel (perfor-                                       bos used to conceal tapering
 mance bias)
 All outcomes

 Blinding of outcome as-             Unclear risk             not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data             Low risk                 results on all randomised participants
 (attrition bias)
 All outcomes




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    39
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                            Plaintiff's Exhibit 17                                  Page 41 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 43 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


Umbricht 2003
 Methods                          Randomised controlled trial. Randomisation: Blindness: Setting: inpatient treatment.

 Participants                     63 heroin dependent: (1) 21, (2) 21, (3) 21,. Mean age: (1) 40.0, (2) 39.6, (3) 40.0, ; Afro-American: (1) 21,
                                  (2) 20, (3) 21; Male (1) 9, (2) 15, (3) 14. Incl c.: current heroin dependent, HIV seropositivity, 18 years or
                                  more, hospitalisation for an acute medical illness. Excl c.: concurrent alcohol dependence, inability to
                                  give informed consent, acute psychosis or AIDS dementia, hypotension, bradycardia, coagulopathy or
                                  severe thrombocytopenia precluding intramuscular injections, enrolment in methadone maintenance
                                  treatment.

 Interventions                    (1) Methadone orally once a day, 30 mg on day 1, 20 mg on day 2, 10 mg on day 3. (2) Buprenorphine in-
                                  tramuscularly 0.6 mg every 4 h on day 1, every 6 h on day 2, every 8 h on day 3. (3) Clonidine orally, a
                                  loading dose of 0.2 mg followed by 0.1 mg every 4 h on day 1, every 6 h on day 2 and every 8 h on day 3.
                                  Scheduled duration of the study 3 days. Country of origin: USA.

 Outcomes                         Completion rate as number who completed the study and number of drop-outs who voluntarily left the
                                  study. Acceptability of the treatment as mean participant- and observer-rated opioid withdrawal scores
                                  and pupil size. Craving.

 Notes                            SOWS twice a day rated by participants, nurses rated opioid withdrawal scale three times a day.

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  double blind, placebo used to maintain blind
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  results on all randomised participants
 (attrition bias)
 All outcomes




Washton 1981
 Methods                          Randomised controlled trial. Setting: outpatient treatment, 3-5 clinic visits/week.

 Participants                     26 patients, 19/26 MMT (15-30 mg/day), 7/26 illicit heroin and/or methadone, stabilised for 3 weeks on
                                  15-30 mg/day methadone.
                                  22 male, 18 white, 5 black, 3 Hispanic, mean age 31 (range 22-49) Y, mean duration of addiction 10 Y
                                  (range 3 mo-25 Y.) (1) 13 (2) 13. Groups stated as similar.
                                  Excl. c.: evidence of serious medical or psychiatric illness.

 Interventions                    (1) Methadone 20 mg/day reduced by 1 mg/day. (2) Clonidine, dose titrated against symptoms and side
                                  effects to max 1.2 mg/day. Scheduled duration of the study 30 days. Country of origin: USA


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                        40
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                    Page 42 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 44 of 61 PageID #:1196
         Cochrane              Trusted evidence.
                               Informed decisions.
         Library               Better health.                                                            Cochrane Database of Systematic Reviews


Washton 1981     (Continued)

 Outcomes                          Completion rate as number completing detoxification. Results at follow-up as number initiating nal-
                                   trexone maintenance treatment.

 Notes                             Ratings of withdrawal not reported.

 Risk of bias

 Bias                              Authors' judgement       Support for judgement

 Random sequence genera-           Unclear risk             method not reported
 tion (selection bias)

 Allocation concealment            Unclear risk             method of allocation not reported
 (selection bias)

 Blinding of participants          Low risk                 participants and staff blind to medication
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-           Low risk                 investigators not informed of blood pressure measurements to avoid breaking
 sessment (detection bias)                                  blind
 All outcomes

 Incomplete outcome data           Low risk                 results on all randomised participants
 (attrition bias)
 All outcomes




Wright 2011
 Methods                           Randomised controlled trial. Setting: prison.

 Participants                      289 prisoners, all male. Incl.c: 21–65 years old; using illicit opiates as confirmed by urine test; express-
                                   ing a wish to detoxify and remain abstinent; willing to give informed consent; and remaining in custody
                                   for at least 28 days. Excl. c: contraindications to methadone or buprenorphine; medical conditions re-
                                   quiring emergency admission to hospital, thus precluding detoxification; currently undergoing detoxi-
                                   fication from other addictive drugs whereby concurrent opiate detoxification would not be clinically in-
                                   dicated; and previously randomised into the trial.

 Interventions                     (1) Methadone, n = 148, starting dose 30 mg (2) Buprenorphine, n = 141, starting dose 8 mg. Scheduled
                                   duration of the study: 20 days. Country of origin: UK.

 Outcomes                          Post detoxification abstinence across time; completion rate.

 Notes

 Risk of bias

 Bias                              Authors' judgement       Support for judgement

 Random sequence genera-           Low risk                 randomisation sequence (with random block size) was generated using Mi-
 tion (selection bias)                                      crosoft Excel RAND function




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                   41
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 43 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 45 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Wright 2011     (Continued)

 Allocation concealment           Low risk                  sealed, opaque, consecutively numbered envelopes concealing the name of
 (selection bias)                                           the allocated intervention were prepared by a researcher who had no contact
                                                            with participants

 Blinding of participants         Low risk                  participants and staff blind to medication
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to medication
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Low risk                  ITT analysis
 (attrition bias)
 All outcomes




Yang 2006
 Methods                          Randomised controlled trial. Setting: inpatient.

 Participants                     580 opioid dependents; (1) 278, (2) 302. Mean age: 23 years; Male 381.

 Interventions                    (1) Methadone, starting dose 40-50 mg/day then tapered 20% per day. (2) Paidu capsules, starting dose
                                  3-5 twice a day, then tapered. Scheduled duration of the study 10 days. Country of origin: China.

 Outcomes                         Withdrawal symptoms (OOWS); Anxiety (Hamilton Anxiety Rating Scale).

 Notes

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Low risk                  staff and participants blind to treatment
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Low risk                  outcome assessors blind to treatment
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          Unclear risk              not clear
 (attrition bias)
 All outcomes




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  42
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 44 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 46 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Zarghami 2012
 Methods                          Randomised controlled trial. Setting: inpatient.

 Participants                     70 patients, all men; age range, 18–46 years, with a confirmed diagnosis of opioid dependence accord-
                                  ing to DSM-IV-TR criteria. Excl. c: clinically significant somatic illness (e.g., hepatitis, tuberculosis, ac-
                                  quired immune deficiency syndrome), a history of seizures, acute psychotic illnesses (e.g., known schiz-
                                  ophrenia or major depression with suicidal intent), and using other substances except nicotine (e.g.,
                                  other opioids, monoamine oxidase (MAO) inhibitors, doxepin, anti-spastic drugs, beta blockers, known
                                  inducers or inhibitors of CYP3A and CYP2D6, cannabinoids, and alcohol). No significant differences
                                  were found in baseline demographics and drug use history between the two patient cohorts.

 Interventions                    (1) methadone, N = 35; (2) tramadol N = 35.

                                  The dose reduction regimens were based on an oral dose of either 600 mg/day of tramadol (200 mg
                                  three times daily) or 60 mg/day of methadone (20 mg three times daily). These starting doses were
                                  maintained for three consecutive days under double-blind conditions. Thereafter, detoxifications were
                                  initiated by tapered dose reductions (20% every 2 days) over a period of 11 days to reach abstinence. At
                                  the end of second week, the medications were discontinued.

 Outcomes                         Withdrawal scores; side effects

 Notes

 Risk of bias

 Bias                             Authors' judgement        Support for judgement

 Random sequence genera-          Unclear risk              method not reported
 tion (selection bias)

 Allocation concealment           Unclear risk              method of allocation not reported
 (selection bias)

 Blinding of participants         Unclear risk              method not reported
 and personnel (perfor-
 mance bias)
 All outcomes

 Blinding of outcome as-          Unclear risk              method not reported
 sessment (detection bias)
 All outcomes

 Incomplete outcome data          High risk                 nine patients in the methadone group and five patients in the tramadol group
 (attrition bias)                                           were excluded from the study
 All outcomes


ASI: Addiction Severity Index; DSM: Diagnostical and Statistical Manual of Mental Disorders; ECG: Electrocardiogram; EPQ: Esenck Person-
ality Questionnary; Excl. c: Exclusion criteria; HIV: Human Immunodeficency Virus; h: hour; Incl.c: Inclusion criteria; ITT: intention-to-treat;
iv: intravenous; MMPI: Minnesota Multiphasic Personality Inventory; MMT: Methadone Maintenance Treatment; mo: months; OOWS: Ob-
jective Opiate Withdrawal Scale; RCT: Randomised Controlled Trial; SOWS: Subjective Opiate Withdrawal Scale; SMQ: Subjective Measures
Questionnairewks: weeks; Y: years

Characteristics of excluded studies [ordered by study ID]


 Study                                Reason for exclusion

 Albizu-Garcia 2012                   Excludes as study design was not in the inclusion criteria: survey report

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    43
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                    Page 45 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 47 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews



 Study                                Reason for exclusion

 Bakhshani 2008                       Excluded as type of intervention was not in the inclusion criteria: evaluation of the efficacy of tran-
                                      scutaneous electrical stimulation added or not to methadone

 Bearn 1998                           Excluded as the study design was not in the inclusion criteria of the review: open design with a pa-
                                      tient preference allocation

 Bearn 2008                           Excluded as type of intervention was not in the inclusion criteria: auricular acupuncture as an ad-
                                      junct to opiate detoxification treatment

 Bell 2009                            Excluded as type of intervention was not in the inclusion criteria: investigate the pharmacokinetics
                                      and pharmacodynamics of orally administered methadone-naloxone

 Bickel 1988                          Excluded as type of intervention was not in the inclusion criteria: length of treatment 90 days

 Brewin 1989                          Excluded as the study design was not in the inclusion criteria: review article

 Bux 1993                             Excluded as the study design was not in the inclusion criteria: no randomised controlled trial

 Byrne 2006                           Excluded as the study design was not in the inclusion criteria: letter

 Cameron 2006                         Excluded as type of intervention was not in the inclusion criteria: length of treatment 12 weeks

 Critchlow 2006                       Excluded as the study design was not in the inclusion criteria: letter

 Dawe 1991                            Excluded as type of intervention was not in the inclusion criteria: length of treatment 70 days

 De Los Cobos 2000                    Excluded as the study design was not in the inclusion criteria: no randomised controlled trial

 Deniker 1975                         Excluded as the study design was not in the inclusion criteria: no randomised controlled trial

 Dijkstra 2010                        Excluded as type of intervention was not in the inclusion criteria: rapid detoxification with naltrex-
                                      one

 Ebner 2004                           Excluded as the study design was not in the inclusion criteria: no randomised controlled trial

 Fulwiler 1979                        Excluded as the type of intervention was not in the inclusion criteria: two different modalities of ta-
                                      pering methadone (1) physician regulated, (2) self-regulated

 Gerra 2004                           Excluded as the type of intervention was not in the inclusion criteria: methadone and buprenor-
                                      phine both as maintenance treatments

 Gerra 2007                           Excluded as type of intervention (maintenance) and type of participants (include also healthy par-
                                      ticipants ) were not in the inclusion criteria

 Glasper 2008                         Excluded as the type of intervention was not in the inclusion criteria: both groups received
                                      methadone at different dosages to investigate influence of methadone doses on the Severity of
                                      Opiate Withdrawal Symptoms

 Goldstein 1972                       Excluded as the study design was not in the inclusion criteria: theoretical and descriptive study

 Gossop 1989A                         Excluded as the study design was not in the inclusion criteria: retrospective analysis

 Green 1988                           Excluded as the type of intervention was not in the inclusion criteria: methadone tapered in both
                                      groups plus (1) 15-30 min interview with detailed information about the withdrawal regimen likely
                                      length and intensity of symptoms. (2) regular information about their admission and ward routine


Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                     44
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 46 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 48 of 61 PageID #:1196
           Cochrane           Trusted evidence.
                              Informed decisions.
           Library            Better health.                                                            Cochrane Database of Systematic Reviews



 Study                                Reason for exclusion

 Greenwald 2006                       Excluded as type of participants not in the inclusion criteria: volunteers no opioid dependent

 Gruber 2008                          Excluded as the type of intervention was not in the inclusion criteria: methadone maintenance with
                                      standard or minimal counselling versus 21-day methadone
                                      detoxification

 Hall 1979                            Excluded as the type of intervention not in the inclusion criteria: methadone tapered in both
                                      groups plus (1) paid for drug-free urine 6 times during treatment and brief counselling weekly. (2)
                                      Paid $1 for each urine sample given

 Hall 2008                            Excluded as the study design was not in the inclusion criteria: letter

 Hasson 2007                          Excluded as type of intervention was not in the inclusion criteria: length of treatment 24 weeks

 Highfield 2007                       Excluded as type of intervention was not in the inclusion criteria: length of treatment 120 days

 Hser 2012                            Excluded as type of intervention was not in the inclusion criteria: MMT

 Jaffe 1972                           Excluded as type of intervention was not in the inclusion criteria: length of treatment 15 weeks

 JI 2007                              Excluded as type of intervention was not in the inclusion criteria: tapered methadone in both
                                      groups

 Johnson 1992                         Excluded as type of intervention was not in the inclusion criteria: length of treatment 17 weeks

 Kheirabadi 2008                      Excluded as type of intervention was not in the inclusion criteria: efficacy of gabapentin added to
                                      methadone

 Krabbe 2003                          Excluded as the study design not in the inclusion criteria of the review: prospective clinical trial

 Kristensen 2005                      Excluded as type of intervention was not in the inclusion criteria: length of treatment 26 weeks

 Lal 1976                             Excluded as the type of intervention not in the inclusion criteria: two different modalities of taper-
                                      ing methadone (1) methadone tapered over 10 days (2) abrupt cessation day 11

 Liu 2009                             Excludes as study design and type of intervention not in the inclusion criteria: review of ran-
                                      domised trials comparing acupuncture combined with opioid agonist treatment versus opioid ago-
                                      nists alone for treating symptoms of opioid withdrawal

 Liu 2009a                            Excludes as study design and type of intervention not in the inclusion criteria: review of ran-
                                      domised trials comparing Chinese herbal medicine to either alpha2-adrenergic agonists or opioid
                                      agonists for heroin detoxification

 Lobmaier 2010                        Excludes as study design not in the inclusion criteria: article that reviews the main pharmacothera-
                                      pies that are currently being used to treat opioid addiction

 Madden 1986                          Excluded as the type of intervention not in the inclusion criteria of the review: methadone tapered
                                      in both groups plus (1) "standard detoxification" (2) "cordial substitution"

 Maddux 1980                          Excluded as the study design was not in the inclusion criteria: longitudinal study

 Mannelli 2008                        Excluded as type of intervention not in the inclusion criteria: very low dose naltrexone addition in
                                      opioid detoxification

 McCambridge 2006                     Excluded as type of intervention was not in the inclusion criteria: random allocation only for groups
                                      without methadone

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    45
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                  Page 47 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 49 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                            Cochrane Database of Systematic Reviews



 Study                                Reason for exclusion

 McCaul 1984                          Excluded as the study design, the type of intervention not in the inclusion criteria: no RCT, three dif-
                                      ferent modalities of tapering methadone, 6 weeks of treatment

 Meader 2010                          Excluded as the study design was not in the inclusion criteria of the review: systematic review

 Mintz 1975                           Excluded as the type of intervention not in the inclusion criteria: methadone maintenance patients
                                      were assigned to (1) decreasing dose or (2) continued methadone maintenance

 Mitchell 2012                        Excluded as the study design was not in the inclusion criteria: the study compares the characteris-
                                      tics of patients entering methadone treatment vs. buprenorphine treatment to determine whether
                                      BT was attracting different types of patients

 Mokhber 2008                         Excluded as the type of intervention not in the inclusion criteria: efficacy of totipalmate as an ad-
                                      junct medication in heroin withdrawal

 Neale 2005                           Excluded as study design not in the inclusion criteria: cross sectional data from a longitudinal study

 O'Connor 1997                        Excluded as the type of intervention was not in the inclusion criteria: no methadone in the three
                                      detoxification protocols (clonidine, combined clonidine and naltrexone, buprenorphine)

 Pjrek 2012                           Excluded as study design not in the inclusion criteria: naturalistic study

 Rawson 1983                          Excluded as the type of intervention was not in the inclusion criteria: methadone tapered in both
                                      groups plus (1) with counselling sessions (2) without counselling

 Reed 2007                            Excluded as study design not in the inclusion criteria: not RCT, allocation to detoxification condi-
                                      tion was by patient choice

 Reilly 1995                          Excluded as the study design was not in the inclusion criteria: not RCT

 Sees 2000                            Excluded as the type of intervention was not in the inclusion criteria: (1) methadone maintenance
                                      treatment, (2) methadone tapered; outcomes at six months

 Semba 2007                           Excluded as the study design was not in the inclusion criteria: not RCT

 Shaygani 2009                        Excluded as the study design was not in the inclusion criteria: not RCT

 Sheard 2006                          Excluded as the type of intervention not in the inclusion criteria: no methadone

 Soyka 2009                           Excluded as the study design was not in the inclusion criteria: not RCT, open study

 Stimmel 1982                         Excluded as the study design was not in the inclusion criteria: not RCT

 Stotts 2012                          Excluded as type of intervention not in the inclusion criteria: study developed and tested an ACT-
                                      based opioid detoxification behavioral therapy study developed and tested an ACT-based opioid
                                      detoxification behavioural therapy

 Strain 1993                          Excluded as type of intervention not in the inclusion criteria: the length of treatment (15 weeks)
                                      was too long

 Strang 1990                          Excluded as the type of intervention was not in the inclusion criteria: two different modalities of ta-
                                      pered methadone on (1) linear (2) inverse exponential curve

 Strang 1997                          Excluded as the type of intervention and the outcomes measures were not in the inclusion criteria:
                                      groups differed in duration of detoxification, intensity & duration of adjunct & follow-up care, no
                                      rating instruments used, no urinalysis reported, endpoint is vague

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                   46
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 48 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 50 of 61 PageID #:1196
            Cochrane          Trusted evidence.
                              Informed decisions.
            Library           Better health.                                                                        Cochrane Database of Systematic Reviews



 Study                                Reason for exclusion

 Sullivan 2004                        Excluded as study design not in the inclusion criteria: cross- sectional survey

 Teesson 2006                         Excluded as the study design was not in the inclusion criteria: not RCT

 Tennant 1978                         Excluded as type of intervention was not in the inclusion criteria: length of treatment 42 days

 Van Beek-Verbeek 1983                Excluded as the type of intervention was not in the inclusion criteria: methadone tapered in both
                                      groups plus (1) placebo (2) desglycinamide9-arginine 8-vasopressin

 Veilleux 2010                        Excluded as the study design was not in the inclusion criteria: not RCT, review of opioid depen-
                                      dence treatment

 Wang 1982                            Excluded as the type of intervention was not in the inclusion criteria: methadone not tapered

 Yang 2008                            Excluded as the type of intervention was not in the inclusion criteria: the study examines the effects
                                      of levotetrahydropalmatine (l-THP) on reducing heroin craving and increasing the abstinence rate
                                      among heroin-dependent patients

 Zeng 2005                            Excluded as type of intervention was not in the inclusion criteria: tapered methadone in both
                                      groups

 Ziaadini 2011                        Excluded as the study design was not in the inclusion criteria: not RCT, cohort prospective study


ACT-based: acceptance and commitment therapy-based; BT: behavioural therapy; MMT: Methadone Maintenance Treatment; RCT= Ran-
domised Controlled Trial.



DATA AND ANALYSES

Comparison 1. Tapered methadone versus any other treatment

 Outcome or subgroup title                           No. of             No. of       Statistical method                                 Effect size
                                                     studies            partici-
                                                                        pants

 1 Completion of treatment                           16                 1381         Risk Ratio (M-H, Random, 95% CI)                   1.08 [0.97, 1.21]

 2 Number of participants abstinent at               3                  386          Risk Ratio (M-H, Random, 95% CI)                   0.98 [0.70, 1.37]
 follow-up




 Analysis 1.1. Comparison 1 Tapered methadone versus any other treatment, Outcome 1 Completion of treatment.
 Study or subgroup                Methadone               Other phar-                      Risk Ratio                   Weight                Risk Ratio
                                                          mac treatm
                                      n/N                    n/N                   M-H, Random, 95% CI                                   M-H, Random, 95% CI
 Steinmann 2007                              6/21                   9/18                                                     1.63%                0.57[0.25,1.3]
 Seifert 2002                                5/12                   9/14                                                      1.8%                0.65[0.3,1.41]
 San 1994                                   31/75                  34/69                                                     6.17%                0.84[0.58,1.2]
 Kleber 1985                                21/25                  24/24                                                     12.2%                0.84[0.7,1.01]
 Salehi 2007                                22/37                  22/35                                                         6%              0.95[0.65,1.37]

                                                    Favours other ph. tr   0.001     0.1       1        10   1000   Favours methadone



Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                    47
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                 Plaintiff's Exhibit 17                                          Page 49 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 51 of 61 PageID #:1196
            Cochrane                 Trusted evidence.
                                     Informed decisions.
            Library                  Better health.                                                                                   Cochrane Database of Systematic Reviews



 Study or subgroup                         Methadone             Other phar-                             Risk Ratio                       Weight                Risk Ratio
                                                                 mac treatm
                                              n/N                    n/N                         M-H, Random, 95% CI                                       M-H, Random, 95% CI
 Madlung-Kratzer 2009                           49/100                   50/102                                                                8.36%                    1[0.75,1.32]
 Buydens-Branchey 2005                                8/8                  21/23                                                              11.11%                1.05[0.86,1.3]
 Drummond 1989                                       5/13                   4/11                                                               1.04%                    1.06[0.37,3]
 Sorensen 1982                                       5/15                   4/13                                                               0.97%               1.08[0.37,3.21]
 Bearn 1996                                         43/44                  36/42                                                              14.71%                     1.14[1,1.3]
 Wright 2011                                    87/148                   72/141                                                               11.05%               1.15[0.93,1.42]
 Umbricht 2003                                       9/18                  15/37                                                               2.79%               1.23[0.67,2.26]
 Howells 2002                                       28/36                  19/32                                                               6.78%               1.31[0.94,1.83]
 San 1990                                           30/40                67/130                                                                9.67%               1.46[1.14,1.86]
 Washton 1981                                        6/13                   4/13                                                               1.12%                 1.5[0.55,4.1]
 Tennant 1975                                       25/36                  15/36                                                                4.6%                1.67[1.07,2.6]


 Total (95% CI)                                      641                    740                                                                100%               1.08[0.97,1.21]
 Total events: 380 (Methadone), 405 (Other pharmac treatm)
 Heterogeneity: Tau2=0.02; Chi2=25.93, df=15(P=0.04); I2=42.16%
 Test for overall effect: Z=1.41(P=0.16)

                                                            Favours other ph. tr   0.001           0.1       1        10       1000   Favours methadone




                                      Analysis 1.2. Comparison 1 Tapered methadone versus any other
                                    treatment, Outcome 2 Number of participants abstinent at follow-up.
 Study or subgroup                         Methadone            Other treat-                             Risk Ratio                       Weight                Risk Ratio
                                                                  ments
                                              n/N                    n/N                         M-H, Random, 95% CI                                       M-H, Random, 95% CI
 Kleber 1985                                         6/18                   4/15                                                              10.06%               1.25[0.43,3.62]
 Tennant 1975                                       15/32                  13/32                                                              36.52%               1.15[0.66,2.02]
 Wright 2011                                    27/148                   31/141                                                               53.42%               0.83[0.52,1.32]


 Total (95% CI)                                      198                    188                                                                100%                0.98[0.7,1.37]
 Total events: 48 (Methadone), 48 (Other treatments)
 Heterogeneity: Tau2=0; Chi2=1.05, df=2(P=0.59); I2=0%
 Test for overall effect: Z=0.15(P=0.88)

                                                        Favours other treatm       0.1     0.2     0.5       1        2    5    10    Favours methadone




Comparison 2. Tapered methadone versus adrenergic agonists

 Outcome or subgroup title                             No. of              No. of partici-          Statistical method                                    Effect size
                                                       studies             pants

 1 Completion of treatment                             7                   577                      Risk Ratio (M-H, Random, 95% CI)                      1.10 [0.91, 1.32]




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                                        48
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                         Plaintiff's Exhibit 17                                                    Page 50 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 52 of 61 PageID #:1196
            Cochrane                 Trusted evidence.
                                     Informed decisions.
            Library                  Better health.                                                                            Cochrane Database of Systematic Reviews


 Analysis 2.1. Comparison 2 Tapered methadone versus adrenergic agonists, Outcome 1 Completion of treatment.
 Study or subgroup                         Methadone            Alpha                                Risk Ratio                    Weight               Risk Ratio
                                                              Adrenergic
                                              n/N                 n/N                       M-H, Random, 95% CI                                    M-H, Random, 95% CI
 Bearn 1996                                         43/44               36/42                                                          23.71%                  1.14[1,1.3]
 Howells 2002                                       28/36               19/32                                                          14.33%              1.31[0.94,1.83]
 Kleber 1985                                        21/25               24/24                                                          21.26%               0.84[0.7,1.01]
 San 1990                                           30/40            67/130                                                            18.35%              1.46[1.14,1.86]
 San 1994                                           31/75               34/69                                                          13.37%               0.84[0.58,1.2]
 Umbricht 2003                                       9/18                8/16                                                           5.94%                 1[0.51,1.96]
 Washton 1981                                        6/13                4/13                                                           3.04%                1.5[0.55,4.1]


 Total (95% CI)                                      251                 326                                                            100%               1.1[0.91,1.32]
 Total events: 168 (Methadone), 192 (Alpha Adrenergic)
 Heterogeneity: Tau2=0.03; Chi2=17.09, df=6(P=0.01); I2=64.89%
 Test for overall effect: Z=0.96(P=0.34)

                                                              Favours alpha     0.1   0.2      0.5       1        2   5   10   Favours methadone




Comparison 3. Tapered methadone versus other opioid agonists

 Outcome or subgroup title                                              No. of              No. of            Statistical method                     Effect size
                                                                        studies             partici-
                                                                                            pants

 1 Completion of treatment methadone versus any                         7                   695               Risk Ratio (M-H, Random, 95%           1.10 [0.89, 1.37]
 other opioid agonist                                                                                         CI)

 2 Completion of treatment methadone versus                             4                   390               Risk Ratio (M-H, Random, 95%           0.97 [0.69, 1.37]
 buprenorphine                                                                                                CI)




                            Analysis 3.1. Comparison 3 Tapered methadone versus other opioid agonists,
                           Outcome 1 Completion of treatment methadone versus any other opioid agonist.
 Study or subgroup                         Methadone          Other opi-                             Risk Ratio                    Weight               Risk Ratio
                                                              oid agonist
                                              n/N                 n/N                       M-H, Random, 95% CI                                    M-H, Random, 95% CI
 Madlung-Kratzer 2009                           49/100               50/102                                                            26.92%                 1[0.75,1.32]
 Seifert 2002                                        5/12                9/14                                                           6.69%               0.65[0.3,1.41]
 Sorensen 1982                                       5/15                4/13                                                           3.65%              1.08[0.37,3.21]
 Steinmann 2007                                      6/21                9/18                                                           6.08%               0.57[0.25,1.3]
 Tennant 1975                                       25/36               15/36                                                          16.03%               1.67[1.07,2.6]
 Umbricht 2003                                       9/18                7/21                                                            6.9%                1.5[0.7,3.21]
 Wright 2011                                    87/148               72/141                                                            33.73%              1.15[0.93,1.42]


 Total (95% CI)                                      350                 345                                                            100%               1.1[0.89,1.37]
 Total events: 186 (Methadone), 166 (Other opioid agonist)
 Heterogeneity: Tau2=0.02; Chi2=8.87, df=6(P=0.18); I2=32.34%
 Test for overall effect: Z=0.88(P=0.38)

                                                        Favours other op ago    0.1   0.2      0.5       1        2   5   10   Favours methadone




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                              49
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                     Plaintiff's Exhibit 17                                                 Page 51 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 53 of 61 PageID #:1196
           Cochrane                  Trusted evidence.
                                     Informed decisions.
           Library                   Better health.                                                                             Cochrane Database of Systematic Reviews




                             Analysis 3.2. Comparison 3 Tapered methadone versus other opioid agonists,
                               Outcome 2 Completion of treatment methadone versus buprenorphine.
 Study or subgroup                         Methadone         Buprenorphine                            Risk Ratio                    Weight                Risk Ratio
                                              n/N                  n/N                        M-H, Random, 95% CI                                    M-H, Random, 95% CI
 Steinmann 2007                                       6/21                9/18                                                           14.2%                0.57[0.25,1.3]
 Seifert 2002                                         5/12                9/14                                                          15.47%                0.65[0.3,1.41]
 Wright 2011                                        87/148            72/141                                                            53.76%               1.15[0.93,1.42]
 Umbricht 2003                                        9/18                7/18                                                          16.57%                1.29[0.61,2.7]


 Total (95% CI)                                       199                 191                                                            100%               0.97[0.69,1.37]
 Total events: 107 (Methadone), 97 (Buprenorphine)
 Heterogeneity: Tau2=0.05; Chi2=4.58, df=3(P=0.21); I2=34.51%
 Test for overall effect: Z=0.16(P=0.87)

                                                        Favours buprenorphin      0.1   0.2     0.5       1        2   5   10   Favours methadone




Comparison 4. Tapered methadone versus anxiolytic

 Outcome or subgroup title                              No. of           No. of partici-         Statistical method                                 Effect size
                                                        studies          pants

 1 Completion of treatment                              2                47                      Risk Ratio (M-H, Random, 95% CI)                   0.91 [0.47, 1.77]




        Analysis 4.1. Comparison 4 Tapered methadone versus anxiolytic, Outcome 1 Completion of treatment.
 Study or subgroup                         Methadone           A nxiolytic                            Risk Ratio                    Weight                Risk Ratio
                                              n/N                  n/N                        M-H, Random, 95% CI                                    M-H, Random, 95% CI
 Drummond 1989                                        3/13                4/11                                                          20.89%               0.63[0.18,2.24]
 Buydens-Branchey 2005                                 8/8               15/15                                                          79.11%                    1[0.83,1.2]


 Total (95% CI)                                        21                    26                                                          100%               0.91[0.47,1.77]
 Total events: 11 (Methadone), 19 ( A nxiolytic )
 Heterogeneity: Tau2=0.14; Chi2=1.65, df=1(P=0.2); I2=39.34%
 Test for overall effect: Z=0.28(P=0.78)

                                                         Favours clordiazepox     0.1   0.2     0.5       1        2   5   10   Favours methadone




Comparison 5. Tapered methadone versus placebo

 Outcome or subgroup title                              No. of           No. of partici-         Statistical method                                 Effect size
                                                        studies          pants

 1 Completion of treatment                              2                38                      Risk Ratio (M-H, Fixed, 95% CI)                    1.95 [1.21, 3.13]




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                                50
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                      Plaintiff's Exhibit 17                                                 Page 52 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 54 of 61 PageID #:1196
            Cochrane                 Trusted evidence.
                                     Informed decisions.
            Library                  Better health.                                                                          Cochrane Database of Systematic Reviews


            Analysis 5.1. Comparison 5 Tapered methadone versus placebo, Outcome 1 Completion of treatment.
 Study or subgroup                         Methadone           Placebo                            Risk Ratio                      Weight               Risk Ratio
                                              n/N                n/N                       M-H, Fixed, 95% CI                                     M-H, Fixed, 95% CI
 Buydens-Branchey 2005                                8/8                6/8                                                         68.42%               1.31[0.85,2.02]
 San 1992                                           10/11              3/11                                                          31.58%               3.33[1.25,8.91]


 Total (95% CI)                                       19                 19                                                            100%             1.95[1.21,3.13]
 Total events: 18 (Methadone), 9 (Placebo)
 Heterogeneity: Tau2=0; Chi2=4.37, df=1(P=0.04); I2=77.1%
 Test for overall effect: Z=2.76(P=0.01)

                                                            Favours placebo    0.1   0.2    0.5       1        2   5   10    Favours methadone




ADDITIONAL TABLES

Table 1. Withdrawal scales
 Author                           Name of Scale                                                                             Published       n° items       n° scores

 Bearn 1996                       Short Opiate Withdrawal Scale (Gossop 1990)                                               yes             10             4

 Buydens-Branchey                 Subjective Opiate Withdrawal Scale (Handelsman 1987)                                      yes             16             5
 2005

 Buydens-Branchey                 Objective Opiate Withdrawal Scale (Handelsman 1987)                                       yes             13             3
 2005

 Camí 1985                        Abstinence Rating Scale                                                                   no              17             present/
                                                                                                                                                           absent

 Dawe 1995                        Symptom Checklist (Powell 1990)                                                           yes             10             4

 Drummond 1989                    Subjective Measures Questionnaire                                                         no              16             not re-
                                                                                                                                                           ported

 Drummond 1989                    Objective Opiate Withdrawal Scale (Himmelsbach 1942)                                      yes             10             4

 Gerra 2000                       List of Withdrawal Symptoms (Gerra 1995)                                                  yes             9              5

 Howells 2002                     Withdrawal Problem Scale (Gossop 1990)                                                    yes             20             4

 Howells 2002                     Short Opiate Withdrawal Scale (Gossop 1990)                                               yes             8              4

 Jiang 1993                       Himmelsbach Drug Withdrawal Symptoms Assessment Chart (Him-                               yes             14             3
                                  melsbach 1941)

 Kleber 1985                      Himmelsbach Drug Withdrawal Symptoms Assessment Chart (Him-                               yes             14             3
                                  melsbach 1941)

 Kleber 1985                      Self Rated Withdrawal Scale (Haertzen 1968)                                               yes             32             4

 Kleber 1985                      Observer rating scale (Kolb 1938)                                                         yes             10             3




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                                             51
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                    Plaintiff's Exhibit 17                                                 Page 53 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 55 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                         Cochrane Database of Systematic Reviews


Table 1. Withdrawal scales         (Continued)

 Madlung-Kratzer            Short OpioidWithdrawal Scale [German version] (Gossop 1990)             yes          12            4
 2009

 Salehi 2007                Short Opioid Withdrawal Scale (Gossop 1990)                             yes          16            4

 San 1990                   Daily Abstinence Rating Scale                                           no           21            present/
                                                                                                                               absent

 San 1990                   Abstinence Signs                                                        no           11            not re-
                                                                                                                               ported

 San 1990                   Abstinence Symptoms                                                     no           10            not re-
                                                                                                                               ported

 San 1992                   Opiate Withdrawal Checklist (Schubert 1984)                             yes          21            3

 San 1994                   Opiate Withdrawal Checklist (Schubert 1984)                             yes          21            3

 San 1994                   Opiate Withdrawal Syndrome (Bradley 1987)                               yes          not re-       11
                                                                                                                 ported

 Seifert 2002               Short Opiate Witdrawal Scale (Gossop 1990)                              yes          not re-       not re-
                                                                                                                 ported        ported

 Sorensen 1982              Detoxification Symptom Scale (Fulwiler 1979)                            yes          20            not re-
                                                                                                                               ported

 Steinmann 2007             Clinical Opiate Withdrawal Scale (Wesson 2003)                          yes          11            not re-
                                                                                                                               ported

 Steinmann 2007             Witdrawal Syndrome Scale                                                no           24            4

 Tennant 1975               Himmelsbach Drug Withdrawal Symptoms Assessment Chart (Him-             yes          14            3
                            melsbach 1941)

 Umbricht 2003              Short Opiate Withdrawal Scale (Gossop 1990)                             yes          10            4

 Umbricht 2003              Observer Opioid Withdrawal Scale (Peachey 1988)                         yes          11            not re-
                                                                                                                               ported

 Yang 2006                  Opiate Withdrawal Scale                                                 no           not re-       4
                                                                                                                 ported

 Zarghami 2012              Objective Opioid Withdrawal Scale (Handelsman 1987)                     yes          13            3




Table 2. Withdrawal symptoms and side effects methadone versus adrenergic agonists
 Study                   Withdrawal symptoms                                         Side effects

 Bearn 1996              Mean scores higher for (1) on days 13-21 and for (2) days   (2) 2 both female, experienced dizziness due to
                         2-12. Peak score on (1) day 13 and (2) day 10.              postural hypotension.

 Camí 1985               Muscular aching, flatulence and drowsiness more com-        1 of (2) had transferred loss of consciousness. (2) 4
                         mon in (1). Sleep disturbance & weeping in (2).             (1) 1 experienced orthostatic hypotension. A graph
                                                                                     shows a steady decline and similar magnitude in

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                  52
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                               Page 54 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 56 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


Table 2. Withdrawal symptoms and side effects methadone versus adrenergic agonists                            (Continued)
                                                                                          both groups regarding adverse effects, from days 1
                                                                                          to 6. After day 6, the scores for (1) increased, while
                                                                                          in (2) continued to decline.

 Dawe 1995               Minimum withdrawal scores, mean (1) 25 (2) 33; maxi-             Not reported.
                         mum (1) 69 (2) 53. Time points minimum (1) day 1 (2) day
                         7, maximum (1) day 10 (2) day 2/3.

 Gerra 2000              In (2) mean scores slightly lower but not significantly          Mean daily blood pressure only for (2) & (3): no sig-
                         lower than (3). During the last 4 days of treatment and          nificant differences at any point. (2) 3 (3) 2 experi-
                         after the first 4 days after methadone discontinuation;          enced side effects necessitate dose reduction.
                         (1) mean scores significantly higher (2) than (3).

 Howells 2002            Lowest daily score: mean (1) 49.4 (2) 50.0 ; Highest dai-        Sitting blood pressure in (2) 4/32 lowest 61 mmHg,
                         ly score: mean (1) 67.6 (2) 69.3; Total mean (1) 572.1 (2)       in (1) 3/36 lowest 80 mmHg, NS Depressive symp-
                         596.1                                                            toms in 2 patients, one in each treatment group.

 Jiang 1993              On day 1 no significant differences in the two groups, be-       The scores higher in (2) compared to (1) from days
                         tween days 2 and 4 higher in (2), between days 8 and 12          1 to 7, the greatest difference occurred on day 2 of
                         lower in (2).                                                    treatment when the mean side effects scores was
                                                                                          (1) 1.9 and (2) 8.2. The score subsequently declined
                                                                                          in both groups. Comparison of each undesirable
                                                                                          side effect suggests that general tiredness, weak-
                                                                                          ness in walking, dizziness in standing position, dry
                                                                                          mouth and lethargy are most common occurrences
                                                                                          in (2), while in (1) only a small numbers of patients
                                                                                          experienced general tiredness, weakness in walk-
                                                                                          ing, dry mouth and lethargy . In (2) 89 experienced
                                                                                          dizziness on standing, mostly in the second and
                                                                                          third days of treatment. Anxiety scores were signifi-
                                                                                          cantly lower in (2) by day 11.

 Kleber 1985             Mean withdrawal scores at baseline and weeks 1-2-3-4:            Incidence of side effects, rated by physicians and
                         at baseline no differences, during the first 2 weeks (1)         nurses: (1) 11,5 (2) 16,8. Characteristics of side ef-
                         7.6, (2) 19.0, during the second two weeks (1) 13,0 (2)          fects: for the majority of symptoms there were no
                         12,0 ; Rates of withdrawal symptoms: (2) higher than (1);        differences among the two groups. Number using
                         Comparison of withdrawal characteristics of success and          sleep medications: (1) 70% (2) 63%; Scores of Beck
                         failure in the groups were not statistically different.          Depression Inventory between successfully drug-
                                                                                          free or not patients in the 2 groups were respec-
                                                                                          tively: 54% and 17%. For the same groups, the per-
                                                                                          centage above the median for each ASI area were
                                                                                          as follows: for medical area 62% and 46%, for em-
                                                                                          ployment 50% and 22%, for legal 35% and 22% , for
                                                                                          family/social 31% and 28%, for psychological 31%
                                                                                          and 28%.

 San 1990                Mean daily withdrawal scores (graph): Significant differ-        Hypotensive effect more intense in (2); changes in
                         ences between (1) and (2) on days 2, 3, 4 and 5, higher          heart rate more pronounced in (2) than in (3); (1)
                         in (1); between (1) and (3) on days 2, 3, 4 and 11, higher       and (3) most frequent side effects: asthenia, dry
                         in (3); no significant differences between (2) and (3); the      mouth, flushing, mental clouding, thirst. . Differ-
                         maximum mean was (1) 4.9, (2) 8.1, (3) 7.6 all on day 2.         ences in personality tests and patient's mood: NS

 San 1994                Mean daily withdrawal scores (graph): from day 9 higher          Differences in blood pressure and heart rate: for
                         in (2) and (3) for three days and in (1) after day 11, statis-   blood pressure, in (3) after day 13 grater decrease
                         tically significant between (1) and (3) on days 10,11 high-      than in (1) and (2); for heart rate, in (3) bradycardia
                         er in (3); and between (1) and (2) on days 11,15, higher in      from day 9 with lowest rate on day 11, (62 beats per
                         (1); on day 20 higher in (3) compared with (1) and (2).          min); statistical significant difference between (3)
                                                                                          compared with (1) and (2) in days 9, 10,11, 12,16,



Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                        53
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                     Page 55 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 57 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                              Cochrane Database of Systematic Reviews


Table 2. Withdrawal symptoms and side effects methadone versus adrenergic agonists                            (Continued)
                                                                                         17, 18, 19. Differences in personality tests and pa-
                                                                                         tient's mood: NS.

 Umbricht 2003           Mean withdrawal scores at baseline, after the first dose        2 patients in (3) had to withdraw from the study be-
                         of medication and during the treatment no significant           cause of decreased systolic blood pressure (< 90
                         differences in the magnitude of the decrease in with-           mmHg) and bradycardia (HR < 50 BPM)
                         drawal between the groups.

 Washton 1981            Major symptomatic complaints, specifically lethar-              Lethargy and sluggishness most consistent com-
                         gy, restlessness and insomnia were identical for both           plaints in (2).
                         groups. The main items contributing to scores in both
                         groups were sleep problems, anxiety/nervousness, ir-
                         ritability, lack of energy, aches/pains and feeling cold.
                         (2) reported symptoms during the 1° week of the study
                         whereas (1) in the last week.




Table 3. Withdrawal symptoms and side effects methadone versus other opioid agonists
 Study                   Withdrawal symptoms                                         Side effects

 Madlung-Kratzer         Changes in signs and symptoms of opioid withdraw-           The incidence of adverse events was low; 16 (16%) pa-
 2009                    al [12-item German version of the Short Opioid With-        tients in the SRM group and 13 (13%) patients in the
                         drawal Scale] assessed on days 0, 3, 7, 10, 14, 18 and      methadone group experienced at least one adverse
                         22 by patient self-rating.                                  event (c2 test, P = 0.586). Thirty of 45 (67%) of all ad-
                                                                                     verse events were rated as being unrelated, nine (20%)
                         At study entry signs and symptoms of withdrawal             as possibly related (SRM: six patients; methadone:
                         were mild but deteriorated steadily over time (day          three patients) and one (2%) (methadone group) as
                         0 versus day 22, P < 0.001). The only difference be-        probably related to the study drug. The majority of ad-
                         tween the groups was found on day 18 (P = 0.022).           verse events (23 of 45) were gastrointestinal system
                         All symptoms showed a homogeneous pattern of                disorders, such as
                         changes. (1) day 0 8.15 6.48 (7.00), day 22 16.00           nausea (three), vomiting (10), dentalgia (five), followed
                         7.81(15.00) P < 0.001; (2) day 0: 8.07 6.09 (7.00) day      by psychiatric disorders (seven of 45, e.g. dysphoria,
                         22:18.32 8.98 (18.00) P < 0.001                             agitation, depression, panic attacks).

 Seifert 2002            SOWS score (days 0-2): no differences; weeks 1-2 (2)        Not assessed.
                         fewer symptoms than (1); no differences in self-rat-
                         ing scales

 Sorensen 1982           Mean symptom discomfort index initially declined            1 overdose incident, possibly due to combination with
                         then increased with drug taper. Initial, stabilisation      alcohol.
                         and final ratings by graph: (1)18, 10, 15 (2) 16, 7, 16.

 Steinmann 2007          Results in favour of buprenorphine only in the first        Not assessed.
                         day of treatment

 Tennant 1975            Mean daily withdrawal scores (1) 6.6 (2) 9.6. Differ-       Only one statistically significant difference. (1)6
                         ence significant on days 8, 12, 15, 16, 17.                 [16.7%], (2)17 [47%] reported euphoria.

 Umbricht 2003           Participant and observer rating scales: after first-        No major changes in blood pressure or heart rate dur-
                         dose effect, further improvements were minimal,             ing the observation time interval of the study. There
                         and overall mean scores during treatment were not           was a trend (P = 0.06) toward myosis in the buprenor-
                         significantly lower than scores after one treatment         phine and methadone groups, consistent with a phar-
                         dose. The overall mean time averaged decreases              macologic effect of treatment. Systolic blood pressure
                         ranged from-5.1 to -6.0 for OOWS and -3.3 to -4.7 for       decreased significantly in the buprenorphine group.
                         SOWS. No significant differences in the magnitude
                         of the decrease in the withdrawal between the treat-
                         ment groups. At no time during treatment did with-

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                      54
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                     Page 56 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 58 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                             Cochrane Database of Systematic Reviews


Table 3. Withdrawal symptoms and side effects methadone versus other opioid agonists                          (Continued)
                         drawal scores exceed baseline scores for any individ-
                         ual.

 Zarghami 2012           Statistical analysis revealed that significant decreas-    No significant differences were observed in side effects
                         es (P ≤ .04) were found in the OOWS scores in both         scores for dizziness, somnolence, ataxia, constipation,
                         treatment methods up to day 14; no statistically sig-      nausea, seizures, and respiratory depression between
                         nificant difference was found between OOWS scores          two treatment methods, except for perspiration and
                         of the treatment methods at different intervals (P         pain, which were significantly higher in tramadol (P
                         ≥ .1), except for day 6 of the study (P = .03) where re-   = .02) and methadone (P = 0.01) treatment methods, re-
                         sults were in favour of tramadol.                          spectively


OOWS: Objective Opioid Withdrawal Scale; SOWS: Short Opioid Withdrawal Scale


Table 4. Withdrawal symptoms and side effects methadone versus anxiolytics
 Study                   Withdrawal symptoms                                             Side effects

 Buy-                    Subjective and Objective withdrawal scale: no significant       Not assessed.
 dens-Branchey           differences between methadone and buspirone doses
 2005

 Drummond 1989           Significant higher scores in the chlordiazepoxide group         In methadone group relative bradycardia is more
                         only on day 3; at the end of the study, the scores were         present in the first days of treatment and the
                         higher in the methadone group but not statistically sig-        difference with respect to the chlordiazepoxide
                         nificant. Analysis of individual items in the OWS (Opiate       group became statistically significant on days 4
                         Withdrawal Scale) failed to implicate any particular item       and 7. As methadone was gradually withdrawn,
                         as being responsible for the difference between the two         the mean heart rate returned to a level compara-
                         groups.                                                         ble to the beginning period. Mean pupil size was
                                                                                         less in methadone group during the treatment
                                                                                         period and the difference was statistically signif-
                                                                                         icant on day 5, similarly mean temperature was
                                                                                         lower in this group on day 3.




Table 5. Withdrawal symptoms and side effects methadone versus placebo
 Study                   Withdrawal symptoms                                                                                Side effects

 Buy-                    Subjective and Objective scales: symptoms in placebo group were significantly more pro-            Not assessed
 dens-Branchey           nounced
 2005

 San 1992                Higher scores in the placebo groups, with the most severe symptoms on day 1 to 15. 8/11            Not assessed
                         placebo-treated patients needed to be switched from placebo to methadone because
                         the OWC (Opiate Withdrawal Checklist) daily score was > 15. With respect to features of
                         the withdrawal syndrome in placebo patients, two stages were observed: anxiety, chills,
                         gooseflesh, myalgia and weakness were the most common on day 1 to 5 and sleep distur-
                         bance persisted on day 6 to 13.




Table 6. Withdrawal symptoms and side effects methadone versus paiduyangsheng
 Study                   Withdrawal symptoms                                                                Side effects



Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                    55
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 57 of 60
       Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 59 of 61 PageID #:1196
           Cochrane           Trusted evidence.
                              Informed decisions.
           Library            Better health.                                                         Cochrane Database of Systematic Reviews


Table 6. Withdrawal symptoms and side effects methadone versus paiduyangsheng                        (Continued)

 Yang 2006               No differences between the two groups                                           Not assessed




APPENDICES

Appendix 1. CENTRAL search strategy
1. MeSH descriptor Substance-Related Disorders explode all trees
2. ((drug or substance) next (Abus* or addict* or dependen* or disorder*)):ti,ab
3. ((opioid* or opiate*) next (withdraw* or detox*)):ti,ab,kw
4. (Overdos* or Over-do*):ti,ab
5. (Intoxicat* or abstin* or abstain* or withdr* or detox*):ti,ab
6. (#1 OR #2 OR #3 OR #4 OR #5)
7. MeSH descriptor Heroin explode all trees
8. (heroin):ti,ab,kw
9. (Opioid* or Opiat*) :ti,ab,kw
10.(morphine*):ti,ab,kw
11.MeSH descriptor Methadone explode all trees
12.(methadone):ti,ab,kw
13.(#7 OR #8 OR #9 OR #10 OR #11 OR #12)
14.(#6 AND #13)

Appendix 2. PubMed search strategy
1. Opioid-Related Disorders[Mesh]
2. ((substance*[tiab] or drug[tiab]) AND (abuse*[tiab] or dependen*[tiab] or use* or disorder* or addict*[tiab]))
3. intoxicat*[tiab] or detox*[tiab] or disintox*[tiab] or withdraw*[tiab] or abstinen*[tiab] or abstain*[tiab])
4. #2 OR #3 OR #4
5. opiat*[tiab] OR opioid*[tiab] OR morphin*[tiab]
6. Heroin[MeSH Terms] OR heroin
7. Methadone[Mesh]
8. methadone [tiab]
9. #5 OR #6 OR #7 OR #8
10.#4 AND #9
11.randomized controlled trial [pt]
12.controlled clinical trial [pt]
13.randomized [tiab]
14.placebo [tiab]
15.clinical trials as topic [mesh: noexp]
16.randomly [tiab]
17.trial [tiab]
18.#11 or #12 or #13 or #14 or #15 or #16 or #17
19.#10 and #18

Appendix 3. EMBASE search strategy
1.   'addiction'/exp
2.   substance:ab,ti OR drug:ab,ti AND (abuse*:ab,ti OR dependen*:ab,ti OR use*:ab,ti OR disorder*:ab,ti OR addict*:ab,ti)
3.   'detoxification'/exp
4.   intoxicat*:ab,ti OR detox*:ab,ti OR disintox*:ab,ti OR withdraw*:ab,ti OR abstinen*:ab,ti OR abstain*:ab,ti
5.   #1 OR #2 OR #3 OR #4
6.   opiat*:ab,ti OR opioid*:ab,ti

Methadone at tapered doses for the management of opioid withdrawal (Review)                                                              56
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                   Page 58 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 60 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                           Cochrane Database of Systematic Reviews


7. heroin:ab,ti
8. morphine:ab,ti
9. 'dimorphine'/exp
10.'methadone'/exp
11.methadone:ab,ti
12.#6 OR #7 OR #8 OR #9 OR #10
13.'crossover procedure'/exp
14.'double blind procedure'/exp
15.'single blind procedure'/exp
16.'controlled clinical trial'/exp
17.'clinical trial'/exp
18.placebo:ab,ti OR 'double blind':ab,ti OR 'single blind':ab,ti OR assign*:ab,ti OR allocat*:ab,ti OR volunteer*:ab,ti
19.random*:ab,ti OR factorial*:ab,ti OR crossover:ab,ti OR (cross:ab,ti AND over:ab,ti)
20.'randomized controlled trial'/exp
21.#13 OR #14 OR #15 OR #16 OR #17 OR #18 OR #19 OR #20
22.#5 AND #12 AND #21 AND [humans]/lim AND [embase]/lim AND [2008-2012]/py



Appendix 4. CINAHL search strategy
1. (MH "Substance Use Disorders+")
2. TX ((drug or substance) and (addict* or dependen* or abuse*or disorder*))
3. TX ((opioid* or opiate*) and (abuse* or addict* or dependen*))
4. S3 or S2 or S1
5. TX (opioid* or opiate*)
6. TX methadone or MH methadone
7. TX heroin or NT heroin
8. S7 or S6 or S5
9. TX random*
10.TX (clin* and trial*)
11.TX (singl* or doubl* or tripl* or trebl*) and (mask* or blind*)
12.TX crossover*
13.TX allocate*
14.TX assign*
15.TX ((random*) and (allocate* or assign*))
16.(MH "Random Assignment")
17.(MH "Clinical Trials+")
18.S17 or S16 or S15 or S14 or S13 or S12 or S11 or S10 or S9
19.S8 and S4
20.S18 and S19

WHAT'S NEW


 Date                       Event                                          Description

 20 July 2012               New citation required but conclusions          New search, new studies, new assessment of risk of bias
                            have not changed

 20 July 2012               New search has been performed                  Substantially updated

 20 October 2008            Amended                                        Contact details amended




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                57
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                 Page 59 of 60
      Case: 1:15-cv-11632 Document #: 153-18 Filed: 10/31/19 Page 61 of 61 PageID #:1196
         Cochrane             Trusted evidence.
                              Informed decisions.
         Library              Better health.                                                           Cochrane Database of Systematic Reviews


HISTORY
Protocol first published: Issue 1, 2001
Review first published: Issue 1, 2002



 Date                       Event                                          Description

 21 July 2008               Amended                                        Minor changes

 2 July 2008                Amended                                        Minimal changes in the abstract

 28 March 2008              Amended                                        Inserted GRADE summary of findings table

 27 March 2008              New search has been performed                  The search strategy was updated and launched for all the data-
                                                                           base, we found four new trials to be included. Conclusions did
                                                                           not changed

 26 March 2008              New search has been performed                  Converted to new review format.

 18 May 2005                New citation required and conclusions          Substantive amendment
                            have changed



CONTRIBUTIONS OF AUTHORS
Marica Ferri drafted the original protocol. Laura Amato and Silvia Minozzi searched and selected trials, extracted data and wrote the review.
Silvia Minozzi evaluated the methodological quality of the studies and commented on the updated version of the review. Marina Davoli
supervised the entire review and Robert Ali commented on the draft. Laura Amato updated the review.

DECLARATIONS OF INTEREST
None known.

SOURCES OF SUPPORT

Internal sources
• Department of Epidemiology, ASL RM E, Italy.

External sources
• No sources of support supplied

INDEX TERMS

Medical Subject Headings (MeSH)
Methadone [*administration & dosage]; Narcotics [*administration & dosage] [adverse effects]; Opiate Substitution Treatment
 [*methods]; Opioid-Related Disorders [*rehabilitation]; Randomized Controlled Trials as Topic; Substance Withdrawal Syndrome
[*rehabilitation]

MeSH check words
Humans




Methadone at tapered doses for the management of opioid withdrawal (Review)                                                                 58
Copyright © 2013 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                          Plaintiff's Exhibit 17                                 Page 60 of 60
